Exhibit 10.2

 

EXECUTION COPY

 

PURCHASE AND SALE AGREEMENT

 

Entered into as of January 12, 2009

 

among

 

APEX SILVER MINES LIMITED,

 

APEX LUXEMBOURG S.À R.L.,

 

APEX SILVER MINES SWEDEN AB,

 

APEX SILVER MINES CORPORATION,

 

ASC BOLIVIA LDC, SUCURSAL BOLIVIA, THE BOLIVIAN

BRANCH OF ASC BOLIVIA LDC,

 

SUMITOMO CORPORATION

 

AND

 

SC MINERALS AKTIEBOLAG

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

PURCHASE AND SALE; CLOSING

3

 

 

 

Section 1.1

Purchase and Sale

3

 

 

 

Section 1.2

Purchase Price

4

 

 

 

Section 1.3

Intentionally Deleted

4

 

 

 

Section 1.4

Allocation of Cash Purchase Price

5

 

 

 

Section 1.5

Closing

5

 

 

 

Section 1.6

Closing Deliveries

5

 

 

 

ARTICLE II

TRANSACTION REPRESENTATIONS AND WARRANTIES

9

 

 

 

Section 2.1

Apex’s Representations and Warranties

9

 

 

 

Section 2.2

Sumitomo’s Representations and Warranties

12

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES REGARDING MSC
AND THE PURCHASED PROPERTIES

14

 

 

 

Section 3.1

Organization, Good Standing, Authority, Governing Documents, Books and Records

14

 

 

 

Section 3.2

No Conflicts

15

 

 

 

Section 3.3

Consents and Approvals for the Project

16

 

 

 

Section 3.4

Subsidiaries

16

 

 

 

Section 3.5

Financial Statements; No Undisclosed Liabilities; No Material Adverse Effect

16

 

 

 

Section 3.6

Title to Properties; Sufficiency of Assets

17

 

 

 

Section 3.7

Material Contracts

18

 

 

 

Section 3.8

Employees; Employee Benefits

19

 

 

 

Section 3.9

Legal Compliance

20

 

 

 

Section 3.10

Taxes

20

 

 

 

Section 3.11

Legal Proceedings

21

 

 

 

Section 3.12

Environmental Matters

21

 

 

 

Section 3.13

Interested Party Transactions

21

 

 

 

Section 3.14

Insurance

21

 

 

 

Section 3.15

Credit Support

21

 

 

 

Section 3.16

Performance Security

21

 

 

 

Section 3.17

No Liquidation; Intent

22

 

 

 

Section 3.18

Project Information and Other Information Furnished

22

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE IV

PRE-CLOSING COVENANTS

22

 

 

 

Section 4.1

Commencement of Bankruptcy

22

 

 

 

Section 4.2

Plan Support Agreement

25

 

 

 

Section 4.3

SC Designated Purchasers

25

 

 

 

ARTICLE V

OTHER COVENANTS

25

 

 

 

Section 5.1

Conduct of Business Pending the Closing

25

 

 

 

Section 5.2

Confidentiality

28

 

 

 

Section 5.3

Expenses; Transfer Taxes

29

 

 

 

Section 5.4

Further Assurances

29

 

 

 

Section 5.5

Solicitation of Transactions

29

 

 

 

Section 5.6

Return of ASC Bolivia L/C Collateral

32

 

 

 

Section 5.7

Dissolution of ASF

32

 

 

 

Section 5.8

Reimbursement of Apex Expenditures

32

 

 

 

Section 5.9

Efforts to Prevent Insolvency

33

 

 

 

Section 5.10

SC Working Capital Facility

33

 

 

 

Section 5.11

Transmission Line

33

 

 

 

Section 5.12

Public Announcements

33

 

 

 

Section 5.13

Enforcement in Bolivia

34

 

 

 

ARTICLE VI

CONDITIONS TO CLOSING

34

 

 

 

Section 6.1

Conditions to Sumitomo’s Obligations

34

 

 

 

Section 6.2

Conditions to Apex’s Obligations

37

 

 

 

Section 6.3

Conditions to Obligations of Each Party

39

 

 

 

ARTICLE VII

SURVIVAL AND INDEMNIFICATION

40

 

 

 

Section 7.1

Survival

40

 

 

 

Section 7.2

Indemnification

41

 

 

 

Section 7.3

Tax Indemnity

41

 

 

 

Section 7.4

Limitations on Indemnification

41

 

 

 

Section 7.5

Intentionally Deleted.

41

 

 

 

Section 7.6

Procedures for Indemnification

41

 

 

 

ARTICLE VIII

TERMINATION

43

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 8.1

Events of Termination

43

 

 

 

Section 8.2

Effect of Termination or Breach

44

 

 

 

Section 8.3

Purchaser Protections

44

 

 

 

ARTICLE IX

MISCELLANEOUS

45

 

 

 

Section 9.1

Entire Agreement

45

 

 

 

Section 9.2

Governing Law; Language

45

 

 

 

Section 9.3

Submission to Jurisdiction; Waiver of Jury Trial; Service of Process

45

 

 

 

Section 9.4

Headings

46

 

 

 

Section 9.5

Notices

46

 

 

 

Section 9.6

Severability

47

 

 

 

Section 9.7

Amendment; Waiver

47

 

 

 

Section 9.8

Assignment and Binding Effect

48

 

 

 

Section 9.9

No Benefit to Others

48

 

 

 

Section 9.10

Counterparts

48

 

 

 

Section 9.11

Rules of Construction

48

 

 

 

Section 9.12

No Partnership

48

 

 

 

Section 9.13

Stock Purchase Agreement Not a Plan

48

 

 

 

Section 9.14

Interpretation

49

 

 

 

Section 9.15

Specific Performance

49

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Annexes/Exhibits/Schedules

 

 

 

Annex I — Defined Terms

 

 

 

Exhibit A — Intentionally Deleted

 

Exhibit B — Form of AMM Assignment Agreement

 

Exhibit C — Form of Bill of Sale

 

Exhibit D — Form of Assignment and Assumption Agreement

 

Exhibit E — Intentionally Deleted

 

Exhibit F — Form of Reorganized Apex Parent Guaranty

 

Exhibit G — Form of Management Services Agreement

 

 

 

Schedule A — Apex Disclosure Schedule

 

Schedule B — Sumitomo Disclosure Schedule

 

Schedule C — Shareholder Loans

 

Schedule D — Assumed Liabilities

 

Schedule E — Company Agreements

 

Schedule F — Apex Reimbursable Expenditures

 

 

iv

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement is entered into as of January 12, 2009, by and
among:

 

APEX SILVER MINES LIMITED, an exempted company limited by shares organized and
existing under the Laws of the Cayman Islands, British West Indies (“Apex”),
with its registered office at Walker House, Mary Street, George Town, Grand
Cayman, Cayman Islands, British West Indies;

 

APEX LUXEMBOURG S.À R.L., a société à responsabilité limitée organized and
existing under the Laws of the Grand Duchy of Luxembourg (“Apex Luxembourg”),
with its registered office at 13, avenue de la Liberté, L-1931 Luxembourg,
registered with the Luxembourg Register of Commerce (Registre de Commerce et des
Sociétés du Grand-Duché de Luxembourg) under number B 110 956 and with a capital
amount of US$21,516,960.00;

 

APEX SILVER MINES SWEDEN AB, organization number 556681-9586, a privat
aktiebolag organized and existing under the Laws of the Kingdom of Sweden (“Apex
Sweden”), with its registered office at c/o Anders Sköldberg, Ernst & Young AB,
401 82 Göteborg, Sweden;

 

APEX SILVER MINES CORPORATION, a Delaware corporation (“Service Company”),
having its principal place of business at 1700 Lincoln Street, Suite 3050,
Denver, Colorado 80203, U.S.A.;

 

ASC BOLIVIA LDC, SUCURSAL BOLIVIA, the branch, existing under the Laws of
Bolivia, with domicile at Calle Campos N° 265, La Paz, Bolivia and with register
of commerce number 13931, of ASC Bolivia LDC, an exempted limited duration
company organized under the Laws of the Cayman Islands, British West Indies
(“ASC Bolivia”), with its registered office at Walker House, Mary Street, George
Town, Grand Cayman, Cayman Islands, British West Indies;

 

SUMITOMO CORPORATION, a corporation organized and existing under the Laws of
Japan (“Sumitomo”), with its headquarters at 8-11, Harumi, Chuo-ku,
Tokyo 104-8610, Japan; and

 

SC MINERALS AKTIEBOLAG, organization number 556702-1083, a privat aktiebolag
organized and existing under the Laws of the Kingdom of Sweden (“SC Minerals”),
with its registered office at c/o Ernst & Young AB, 401 82 Göteborg, Sweden.

 

Apex, Apex Luxembourg, Apex Sweden, Service Company and ASC Bolivia are
sometimes referred to individually as a “Seller” and collectively as the
“Sellers”, and any Sumitomo Affiliate that Sumitomo designates as a purchaser of
the Purchased Properties are sometimes referred to individually as an “SC
Designated Purchaser” and collectively, together with Sumitomo and SC Minerals,
the “Purchasers”.  The Sellers, as a group, and the Purchasers, as a group, are
sometimes referred to herein as a “Party” and both groups collectively as the

 

1

--------------------------------------------------------------------------------


 

“Parties.”  Capitalized terms used and not otherwise defined in this Agreement
have the respective meanings ascribed thereto in Annex I.

 

RECITALS

 

A.                                   Each of Apex Sweden and Apex Luxembourg
own, beneficially and of record, shares which together represent sixty-five
percent (65%) of the issued and outstanding share capital of Minera San
Cristóbal S.A., a sociedad anónima organized under the Laws of Bolivia (“MSC”),
with domicile at the city of Potosí, Bolivia, with register of commerce
number 13681.

 

B.                                     Apex Sweden owns, beneficially and of
record, one quota representing sixty-five (65%) of the issued and outstanding
capital of Apex Metals Marketing GmbH, a Gesellschaft mit beschränkter Haftung
organized under the laws of Switzerland (“AMM”), with its seat in Zug, Canton of
Zug, Switzerland and with a registered address of Bahnofstrasse 10, 6300 Zug,
Switzerland.

 

C.                                     Apex Sweden is the holder of those
certain shareholder loans made to MSC, dated as of the dates, in the original
principal amounts and made by the persons specified in Schedule C, of which
US$293,150,378 in aggregate principal amount and US$22,306,605.09 in accrued
interest is outstanding on the date hereof and any shareholder loans made by
Apex or its Affiliates following the date hereof (the “Shareholder Loans”).

 

D.                                    Under the 2006 Management Services
Agreement, there remain certain Deferred Management Fee Obligations due and
owing by MSC to Service Company.

 

E.                                      Apex and certain Apex Affiliates own the
Other MSC Obligations to Apex.

 

F.                                      ASC Bolivia owns, beneficially and of
record, the ASC Bolivia Assets.

 

G.                                     MSC owns and is operating the San
Cristóbal silver, zinc, and lead mine in Bolivia.

 

H.                                    The Sellers desire to sell to the
Purchasers, and the Purchasers desire to purchase from the Sellers, the
Purchased Properties, in consideration for, among other things, the Cash
Purchase Price.

 

I.                                         Apex and Service Company intend to
file voluntary petitions for relief under Chapter 11 of the Bankruptcy Code (the
“Bankruptcy Case”) in the United States Bankruptcy Court for the Southern
District of New York.

 

J.                                        In connection with the Bankruptcy
Case, Apex and Service Company intend to file a joint Chapter 11 plan of
reorganization (the “Plan”) pursuant to which Apex and Service Company intend to
seek Bankruptcy Court approval of this Agreement, the transactions and

 

2

--------------------------------------------------------------------------------


 

releases contemplated hereunder, and authority to perform all of their
obligations under this Agreement and the other Transaction Documents.

 

K.                                    In connection with the Transactions,
Sumitomo shall designate prior to the Closing the SC Designated Purchasers to
purchase the Purchased Properties.

 

L.                                      In connection with their purchase of the
Purchased Properties, the Purchasers shall assume certain liabilities of the
Sellers.

 

AGREEMENT

 

In consideration of the mutual promises, covenants, and agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE I
PURCHASE AND SALE; CLOSING

 

Section 1.1                                      Purchase and Sale.  On and
subject to the terms and conditions of this Agreement, and for the consideration
specified in Section 1.2 and for the assumption of the Assumed Liabilities:

 

(a)                                  MSC Acquired Shares.  Sumitomo agrees to
cause one or more SC Designated Purchasers to purchase from Apex Sweden and Apex
Luxembourg, and Apex Sweden and Apex Luxembourg agree to sell, transfer, assign,
convey, and deliver to such SC Designated Purchasers, all their right, title,
and interest in and to shares of MSC representing sixty-five (65%) of the issued
and outstanding shares of MSC as of the Closing, including any and all present,
future and contingent patrimonial rights and obligations related thereto, such
as reserves, contributions pending capitalization, global adjustments of equity
and the like, with no exception (the “MSC Acquired Shares”), free and clear of
all Liens and Restrictions, other than Liens or Restrictions (i) created by this
Agreement, (ii) imposed by applicable Law or the Governing Documents of MSC
generally on all shares of MSC, (iii) under the MSC Shareholders Agreement or
(iv) existing under the Financing Documents;

 

(b)                                 AMM Acquired Quota.  Sumitomo agrees to
cause one or more SC Designated Purchasers to purchase from Apex Sweden and Apex
Sweden agrees to sell, transfer, assign, convey and deliver to such SC
Designated Purchaser(s) all of its right, title and interest in and to one quota
of AMM representing sixty-five (65%) of the issued and outstanding capital of
AMM (the “AMM Acquired Quota”) free and clear of all Liens and Restrictions,
other than (i) Liens and Restrictions created by this Agreement, (ii) imposed by
Applicable Law or the Governing Documents of AMM generally on all quotas of AMM,
(iii) under the AMM Quotaholders Agreement or (iv) existing under the Financing
Documents;

 

(c)                                  Shareholder Loans.  Sumitomo agrees to
cause one or more SC Designated Purchasers to purchase from Apex Sweden and Apex
Sweden agrees to sell, transfer,

 

3

--------------------------------------------------------------------------------


 

assign, convey and deliver to such SC Designated Purchaser(s) all of its right,
title and interest in and to the Shareholder Loans free and clear of all Liens
and Restrictions, other than Liens and Restrictions (i) created by this
Agreement, (ii) imposed by applicable Law or the Governing Documents of MSC
generally on all loans from its shareholders, (iii) under the MSC Shareholders
Agreement or (iv) existing under the Financing Documents;

 

(d)                                 Deferred Management Fee Obligations. 
Sumitomo agrees to cause one or more SC Designated Purchasers to purchase from
Service Company and Service Company agrees to sell, transfer, assign, convey and
deliver to such SC Designated Purchaser(s) all of its right, title and interest
in and to the Deferred Management Fee Obligations free and clear of all Liens
and Restrictions other than Liens and Restrictions (i) created by this
Agreement, (ii) imposed by applicable Law or (iii) existing under the Financing
Documents;

 

(e)                                  Other MSC Obligations to Apex.  Sumitomo
agrees to cause one or more SC Designated Purchasers to purchase from Apex and
the applicable Apex Affiliates, and Apex agrees, and agrees to cause each of its
applicable Apex Affiliates, to sell, transfer, assign, convey and deliver to
such SC Designated Purchaser(s) all of its and their respective right, title and
interest in and to the Other MSC Obligations to Apex free and clear of all Liens
and Restrictions other than Liens and Restrictions (i) created by this
Agreement, (ii) imposed by applicable Law or (iii) existing under the Financing
Documents;

 

(f)                                    ASC Bolivia Assets. Sumitomo agrees to
cause one or more SC Designated Purchasers to purchase from ASC Bolivia and ASC
Bolivia agrees to sell, transfer, assign, convey to such SC Designated
Purchaser(s) all of ASC Bolivia’s right, title and interest in and to the ASC
Bolivia Assets free and clear of all Liens and Restrictions other than Liens and
Restrictions (i) created by this Agreement, (ii) imposed by applicable Law or
(iii) existing under the Financing Documents.

 

(g)                                 Assumed Liabilities.  At the Closing, the
Sellers shall assign, and one or more SC Designated Purchasers determined and
notified to Apex by Sumitomo shall assume, only the Assumed Liabilities set
forth on Schedule D (the “Assumed Liabilities”); and

 

(h)                                 Excluded Liabilities. Except for the Assumed
Liabilities, the Purchasers shall not assume and shall not be liable or
responsible for any Losses of, or claimed against, the Sellers or any Apex
Affiliate (collectively, the “Excluded Liabilities”).

 

Section 1.2                                      Purchase Price.  On the terms
and subject to the conditions of this Agreement, at the Closing, as partial
consideration for the Purchased Properties, Sumitomo, on behalf of the
Purchasers, will pay or cause to be paid to the Sellers an aggregate amount
equal to US$27,500,000.00 (the “Cash Purchase Price”) by wire transfer of
immediately available US$ funds to such account or accounts and in such amounts,
as Apex has specified in writing to Sumitomo prior to the Closing.

 

Section 1.3                                      Intentionally Deleted.

 

4

--------------------------------------------------------------------------------


 

Section 1.4                                      Allocation of Cash Purchase
Price.  As soon as practicable after the Closing, the Purchasers shall provide
to the Sellers for the Sellers’ review and approval (which approval shall not be
unreasonably delayed, conditioned or withheld) a proposed allocation of the
Purchase Price among the Purchased Properties for all purposes (including
financial accounting and Tax purposes); provided that such allocations are
consistent with Law (including financial reporting and Tax Law).  The Parties
covenant and agree that (a) such allocation will be determined in an arm’s
length negotiation and none of the Parties shall take a position on any
financial statements or Tax Return that is inconsistent with such allocation
without the prior written consent of the other Parties or unless specifically
required pursuant to a determination by an applicable Tax Authority; (b) they
shall cooperate with each other in connection with the preparation, execution,
and filing of all Tax Returns related to such allocation; and (c) they shall
promptly advise each other in writing regarding the existence of any tax audit,
controversy, or litigation related to such allocation.

 

Section 1.5                                      Closing.  The closing of the
Transactions contemplated by this Agreement (the “Closing”) shall occur at the
offices of Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza, New York,
New York 10006, at a time and date to be specified by the Parties, which will be
no later than the second Business Day after the satisfaction or waiver of the
conditions set forth in Section 6.1 and Section 6.2 in accordance with this
Agreement, or at such other location, time and date as the Parties agree in
writing (the “Closing Date”).

 

Section 1.6                                      Closing Deliveries.

 

(a)                                  Apex Closing Deliveries.  At the Closing,
the Sellers shall deliver (or, as specified herein, shall have made available)
to the Purchasers:

 

(i)                                     (A) two or more original certificates
evidencing the MSC Acquired Shares, duly endorsed by Apex Sweden or Apex
Luxembourg, as applicable, to the applicable SC Designated Purchasers, together
with a copy of the shareholders’ register of MSC evidencing that such SC
Designated Purchasers have been duly registered and entered therein as holders
of the MSC Acquired Shares, certified by the Secretary of the Board of Directors
of MSC, (B) a copy of the powers of attorney of the representative of Apex
Sweden and Apex Luxembourg with sufficient evidence of authority to sell,
transfer and endorse the MSC Acquired Shares; and (C) a certificate issued by
the President and Secretary of the Board of Directors of MSC and one of its
Sindicos, certifying that as of the date of such registration there are no
registered liens, pledges, claims by third parties or similar, nor any other
restrictions or limitations to transfer of the MSC Acquired Shares other than
Liens or Restrictions (A) created by this Agreement, (B) imposed by applicable
Law or by the Governing Documents of MSC generally on all shares of MSC,
(C) under the MSC Shareholders Agreement or (D) existing under the Financing
Documents; in respect of the share certificates of the MSC Acquired Shares
referred to above the endorsement must be in form and content reflecting all
required formalities in respect of any prior endorsements that will enable the
proper registration of the MSC Acquired Shares with the shareholders’ register
of MSC, including

 

5

--------------------------------------------------------------------------------


 

“endorsements in return”, and new endorsements, including, to the extent
applicable, guarantee endorsements pursuant to the Financing Documents as may
have been modified and/or having to be properly modified;

 

(ii)                                  (A) a copy of the quotaholders’ register
of AMM evidencing that the applicable SC Designated Purchaser(s) has been
entered therein as a holder of the AMM Acquired Quota; (B) an executed copy of
the assignment agreement in substantially the form attached hereto as Exhibit B
(the Parties hereby agree that such assignment agreement shall only be used for
the purposes of registering the SC Designated Purchaser(s) in the commercial
register, and the interpretation, rights and obligations of each party to the
assignment agreement shall be exclusively governed by this Agreement); and (C) a
copy of the quotaholders’ resolution consenting to the sale of the AMM Acquired
Quota and confirming its compliance with the terms and conditions of the AMM
Quotaholders Agreement;

 

(iii)                               appropriate instruments evidencing the
transfer to the applicable SC Designated Purchaser(s) of all Shareholder Loans
duly endorsed by Apex Sweden, in form and substance reasonably satisfactory to
such SC Designated Purchaser(s);

 

(iv)                              appropriate instruments evidencing the
assignment to the applicable  SC Designated Purchaser(s) of the Deferred
Management Fee Obligations duly executed by the Service Company, in form and
substance reasonably satisfactory to such SC Designated Purchaser(s);

 

(v)                                 appropriate instruments evidencing the
assignment to the applicable SC Designated Purchaser(s) of the Other MSC
Obligations to Apex duly executed by Apex and the applicable Apex Affiliates, in
form and substance reasonably satisfactory to such SC Designated Purchaser(s);

 

(vi)                              counterparts of the termination and releases,
in form and substance reasonably satisfactory to the Parties, evidencing the
termination of the agreements listed on Schedule E attached hereto (the “Company
Agreements”), effective as of the Closing Date.

 

(vii)                           the various certificates, instruments, and
documents referred to in Section 6.1;

 

(viii)                        Intentionally Deleted;

 

(ix)                                the Reorganized Apex Parent Guaranty, duly
executed by Reorganized Apex;

 

(x)                                   written letters of resignation and
releases from all claims and rights from each Apex appointed or elected director
to the Board of Directors of MSC and from each Apex elected sindico to be
effective immediately following the Closing;

 

6

--------------------------------------------------------------------------------


 

(xi)                                written letters of resignation and releases
from all claims and rights from each Apex appointed or elected director or
officer or any person holding such equivalent position of AMM to be effective
immediately following the Closing;

 

(xii)                             written letters of resignation and release
addressed to the Board of Directors of MSC from each individual, whether a
member of the Board of Directors of MSC or not, who has received upon a decision
of the Board of Directors of MSC general management powers of attorney;

 

(xiii)                          management powers of attorney of all special
powers of attorney for any purposes granted either by resolution of MSC’s board
of directors or by delegation or otherwise of any attorney in fact based on the
authority granted upon it shall have been made available and, if requested,
delivered to the Purchasers’ Bolivian counsel;

 

(xiv)                         General Assignment and Bill of Sale(s) covering
all of the applicable Purchased Properties, substantially in the form attached
hereto as Exhibit C;

 

(xv)                            instruments evidencing the discharge and release
of MSC and AMM, their Affiliates and respective principals, employees, agents,
officers, directors, sindicos, shareholders and professionals, of all liability
to Reorganized Apex, the Sellers and every Apex Affiliate relating to or arising
our of any and all Causes of Action of any nature whatsoever arising prior to
the Closing Date or as a result thereof except for the Deferred Management Fee
Obligations and Other MSC Obligations to Apex, to the extent such Deferred
Management Fee Obligations and Other MSC Obligations to Apex are sold to the
Purchasers pursuant to this Agreement, and except for any liabilities under the
Transaction Documents;

 

(xvi)                         instruments evidencing the discharge and release
of the Purchasers and every Sumitomo Affiliate and their respective principals,
employees, agents, officers, directors, sindicos, shareholders and
professionals, of all liability to the Sellers and every Apex Affiliate relating
to or arising out of any and all Causes of Action of any nature whatsoever,
arising prior to the Closing Date or as a result thereof except for liabilities
arising under this Agreement and the Transaction Documents;

 

(xvii)                      a copy of the order entered by the Bankruptcy Court
confirming the Plan (the “Confirmation Order”), which Plan and Confirmation
Order shall be in form and substance reasonably satisfactory to Sumitomo and
shall, among other things, (i) approve this Agreement, the other Transaction
Documents and the transactions contemplated hereunder in their entirety,
(ii) authorize Apex and Service Company to enter into this Agreement and the
other Transaction Documents and perform their obligations thereunder, including
the sale of the Purchased Assets free and clear of all Liens, claims and
encumbrances in accordance with this Agreement and, where applicable,
Section 363(f) of the Bankruptcy Code, and (iii) provide for and approve a

 

7

--------------------------------------------------------------------------------


 

general release by Apex and Service Company, and Apex’s and Service Company’s
creditors and interest holders of any Cause of Action, to the fullest extent
permitted by applicable law, whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, then
existing or thereafter arising, in law, equity or otherwise that are based in
whole or in part on any act, omission, transaction, event or other occurrence
taking place on or prior to the effective date of the Plan against (a) Sumitomo,
(b) any of Sumitomo’s current and former directors, officers, employees, agents,
members, shareholders and professionals, and (c) with respect to each of the
foregoing, their respective Affiliates;

 

(xviii)                   Assignment and Assumption Agreement(s), covering all
of the Material Contracts and Assumed Liabilities, substantially in the form
attached hereto as Exhibit D, duly executed by the relevant Apex Affiliates; and

 

(xix)                           such other documents and instruments as Sumitomo
has reasonably requested.

 

(b)                                 Sumitomo Closing Deliveries.  At the
Closing, the Purchasers shall deliver to the Sellers:

 

(i)                                     the Cash Purchase Price;

 

(ii)                                  the Sumitomo guaranty, substantially in
the form set forth as Exhibit A to the Management Services Agreement, duly
executed by Sumitomo;

 

(iii)                               Assignment and Assumption Agreement(s),
covering all of the Material Contracts and Assumed Liabilities, substantially in
the form attached hereto as Exhibit D, duly executed by the relevant SC
Designated Purchasers;

 

(iv)                              counterparts of the termination and releases,
in form and substance reasonably satisfactory to Apex, evidencing the
termination of the Company Agreements, effective as of the Closing Date;

 

(v)                                 the various certificates, instruments, and
documents referred to in Section 6.2;

 

(vi)                              instruments evidencing the discharge and
release of the Sellers and every Apex Affiliate and their respective principals,
employees, agents, officers and directors, sindicos, shareholders and
professionals, of all liability to the Purchasers and every Sumitomo Affiliate
relating to or arising our of any and all Causes of Action of any nature
whatsoever, arising prior to the Closing Date or as a result thereof except for
liabilities arising under this Agreement and the Transaction Documents; and

 

(vii)                           such other documents and instruments as Apex has
reasonably requested.

 

8

--------------------------------------------------------------------------------


 

ARTICLE II
TRANSACTION REPRESENTATIONS AND WARRANTIES

 

Section 2.1                                      Apex’s Representations and
Warranties.  The Sellers, jointly and severally, represent and warrant to the
Purchasers that the statements contained in this Section 2.1 are true, correct,
and complete as of the date of this Agreement and as of the Closing Date (except
to the extent any such representation and warranty specifically speaks as of a
different date).

 

(a)                                  Organization.  Apex and each Seller is duly
organized, validly existing, and, to the extent applicable in its jurisdiction
of organization, in good standing, under the Laws of its jurisdiction of
organization.

 

(b)                                 Power and Authority.  Apex and each Seller
has all requisite corporate or other Entity power and authority to enter into,
and to perform its obligations under this Agreement and the other Transaction
Documents to which it is a party, and the execution and delivery by Apex and
each Seller of this Agreement and the other Transaction Documents to which it is
a party, and the performance by Apex and such Seller of its obligations under
such of this Agreement and the other Transaction Documents to which it is a
party, have been duly authorized by all requisite corporate or other Entity
action.

 

(c)                                  Validity.  This Agreement and the other
Transaction Documents to which Apex and each Seller is a party have been duly
executed and delivered by Apex and/or each Seller which is a party thereto, and
assuming the due execution and delivery by the Purchasers, such of this
Agreement and the other Transaction Documents to which Apex and each Seller is a
party shall constitute Apex’s and such Seller’s legal, valid, and binding
obligation, enforceable against Apex and such Seller in accordance with its
terms, except as such enforceability may be affected by applicable bankruptcy,
reorganization, insolvency, moratorium, or similar Laws affecting creditors’
rights generally.

 

(d)                                 Consents.  Except as set forth in
Section 2.1(d) of the Apex Disclosure Schedule (the “Apex Required Consents”),
no Governmental Approval or Authorization is required by or on behalf of Apex or
any Seller in connection with the execution, delivery, or performance by Apex or
such Seller of this Agreement and the other Transaction Documents to which it is
a party or the consummation of the Transactions.

 

(e)                                  No Conflicts.  The execution and delivery
by Apex and each Seller of this Agreement and the other Transaction Documents to
which it is a party, and the performance by Apex and each Seller of its
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby do not and shall not, (i) violate or conflict
with any provision of the Governing Documents of Apex or any Seller;
(ii) violate any of the terms, conditions, or provisions of any Law or
Government Approval to which Apex or any Seller is subject or by which Apex or
any Seller or any of its assets are bound; (iii) assuming the obtaining of all
of the Apex Required Consents, result in a violation or breach of, or (with or

 

9

--------------------------------------------------------------------------------


 

without the giving of notice or lapse of time or both) constitute a default (or
give rise to any right of termination or cancellation) under, or give rise to or
accelerate any material obligation under, or pursuant to, any material Contract
to which Apex or any Seller is a party or by which Apex or any Seller or any of
its assets are bound; or (iv) result in a Lien or Restriction (other than any
Lien or Restriction of the type referred to in Section 2.1(f) through
Section 2.1(l)), on any of the Purchased Properties.

 

(f)                                    Ownership of Shares of MSC.  Apex Sweden
is the owner, beneficially and of record, of, and has good and valid title to,
14,608,749 registered shares of the issued and outstanding shares of MSC, and
Apex Luxembourg is the owner, beneficially and of record, of and has good and
valid title to, one registered share of the issued and outstanding shares of
MSC, in each case free and clear of all Liens and Restrictions, other than Liens
or Restrictions (i) created by this Agreement, (ii) imposed by applicable Law or
by the Governing Documents of MSC generally on all shares of MSC, (iii) under
the MSC Shareholders Agreement or (iv) existing under the Financing Documents. 
The MSC Acquired Shares include all voting and dividend rights and interests in
respect of capital, and corporate funds and patrimonial rights and account of
any kind, purpose, or denomination, such as special or legal reserve,
revaluation, patrimonial adjustment, credit, profit, and dividend funds, whether
accumulated or not, attributable thereto under applicable Law.  There are no
voting trusts, proxies, powers of attorney, or other agreements or
understandings with respect to the voting of such MSC Acquired Shares, other
than under the MSC Shareholders Agreement and the Financing Documents.

 

(g)                                 Ownership of Quota of AMM.    Apex Sweden is
the owner, beneficially and of record, of and has good and valid title to, one
uncertificated quota representing sixty-five (65%) of the issued and outstanding
capital of AMM, with a nominal value of CHF 13,000, that is fully paid up, free
and clear of all Liens and Restrictions, other than Liens and Restrictions
(i) created by this Agreement, (ii) imposed by applicable Law or the Governing
Documents of AMM generally on all quotas of AMM, (iii) under the AMM
Quotaholders Agreement or (iv) existing under the Financing Documents.  The AMM
Acquired Quota includes all voting and dividend rights and interests in respect
of capital, and corporate funds of any kind, purpose, or denomination, such as
reserve, revaluation, credit, profit, and dividend funds, whether accumulated or
not, attributable thereto under applicable Law.  There are no voting trusts,
proxies, powers of attorney, or other agreements or understandings with respect
to the voting of the AMM Acquired Quota, other than under the AMM Quotaholders
Agreement and the Financing Documents.

 

(h)                                 Ownership of Shareholder Loans.  Apex Sweden
is the holder of, and has good and valid title to, the Shareholder Loans, free
and clear of all Liens and Restrictions other than (i) created by this
Agreement, (ii) imposed by applicable Law or the Governing Documents of MSC
generally on all loans from its shareholders, (iii) under the MSC Shareholders
Agreement or (iv) existing under the Financing Documents.

 

10

--------------------------------------------------------------------------------


 

(i)                                     Ownership of Deferred Management Fee
Obligations.  Service Company is the owner of, and has good and valid title to,
the Deferred Management Fee Obligations free and clear of all Liens and
Restrictions, other than Liens and Restrictions (i) created by this Agreement,
(ii) imposed by applicable Law or (iii) existing under the Financing Documents.

 

(j)                                     Ownership of Other MSC Obligations to
Apex.  Apex and/or those Apex Affiliates listed in Section 2.1(j) of the Apex
Disclosure Schedule is or are the owner(s) of, and has or have good and valid
title to, the Other MSC Obligations to Apex free and clear of all Liens and
Restrictions, other than Liens and Restrictions (i) created by this Agreement,
(ii) imposed by applicable Law or (iii) existing under the Financing Documents.

 

(k)                                  Ownership of ASC Bolivia Assets.  ASC
Bolivia is the owner of, and has good and valid title to, the ASC Bolivia Assets
free and clear of all Liens and Restrictions, other than Liens and Restrictions
(i) created by this Agreement, (ii) imposed by applicable Law or (iii) existing
under the Financing Documents.

 

(l)                                     Legal Proceedings.  There is no Legal
Proceeding pending, or to Apex’s knowledge, threatened against Apex or any
Seller or any Apex Affiliate that (i) questions the validity of the Transaction
Documents or the right of Apex or any Seller or any Apex Affiliate to enter into
the Transaction Documents or to consummate the transactions contemplated
thereby, (ii) would, or is reasonably likely to, prevent or materially delay
consummation of the transactions contemplated by the Transaction Documents or
otherwise prevent the Sellers from performing their obligations under any
Transaction Document or (iii) except for the Bankruptcy Case and as disclosed in
the periodic reports and filings by Apex with the U.S. Securities and Exchange
Commission made on or before the date of this Agreement, if adversely
determined, would reasonably be expected to have a Material Adverse Effect on
Apex, such Seller or any Apex Affiliate.

 

(m)                               Transactions with Affiliates.  Except as set
forth in Section 2.1(m) of the Apex Disclosure Schedule, neither MSC nor AMM is
indebted to Apex or any of the Sellers or any Apex Affiliate, nor is MSC or AMM
committed to make loans or extend or guarantee credit to any of the Sellers or
any Apex Affiliate.  Except as set forth in Section 2.1(m) of the Apex
Disclosure Schedule, none of the Sellers nor any Apex Affiliate have any claim
or right against MSC or AMM other than the Shareholder Loans, the Deferred
Management Fee Obligations and the Other MSC Obligations to Apex, and no event
has occurred, and no condition or circumstance exists, that might (with or
without notice or lapse of time) directly or indirectly give rise to or serve as
a basis for any claim or right in favor of Apex, any Seller or any Apex
Affiliate against MSC or AMM.  Except as set forth in Section 2.1(m) of the Apex
Disclosure Schedule, neither MSC nor AMM is a party to any Contract with Apex,
any Seller or any Apex Affiliate or has had any direct or indirect interest in,
any Contract, transaction or business dealing of any nature involving Apex, any
Seller or any Apex Affiliate or received from or furnished to the Sellers or any
Apex Affiliate any goods or services (with or without consideration).

 

11

--------------------------------------------------------------------------------


 

(n)                                 Sales Price/Solvency/No Fraudulent
Conveyance.  The Sellers are not entering into the Transactions or any
transactions otherwise contemplated by any of the Transaction Documents with the
intent to hinder, delay or defraud any Person to which such Seller is, or may
become, indebted.  The Purchase Price is not less than the reasonably equivalent
value or fair consideration of the Purchased Properties.  Each of ASC Bolivia,
Apex Luxembourg and Apex Sweden is Solvent and, after giving effect to the
transactions contemplated by the Transaction Documents, will remain Solvent. 
Each of ASC Bolivia, Apex Luxembourg and Apex Sweden is able, and after giving
effect to the transactions contemplated by the Transaction Documents will
continue to be able, to satisfy its debts as they mature.  After giving effect
to the transactions contemplated by the Transaction Documents immediately after
the Closing, each of ASC Bolivia, Apex Luxembourg and Apex Sweden will have
sufficient capital and property remaining to conduct the business it will
thereafter be engaged in and to meet its existing obligations with its creditors
as they become due.

 

(o)                                 Brokers’ and Finders’ Fees.  There is no
broker, finder, investment banker, or similar intermediary that has been
retained by, or is authorized to act on behalf of, the Sellers or any Apex
Affiliate or any of their respective officers or directors who shall be entitled
to any fee or commission in connection with this Agreement or any other
Transaction Document or upon consummation of the transactions contemplated
hereby and thereby and which fee or commission would be or become a Loss of the
Purchasers, any Sumitomo Affiliate, MSC or AMM.

 

Section 2.2                                      Sumitomo’s Representations and
Warranties.  The Purchasers, jointly and severally, represent and warrant to the
Sellers that the statements contained in this Section 2.2 are true, correct, and
complete as of the date of this Agreement and as of the Closing Date (except to
the extent any such representation and warranty specifically speaks as of a
different date).

 

(a)                                  Organization.  Each Purchaser is duly
organized, validly existing, and, to the extent applicable in its jurisdiction
of organization, in good standing, under the Laws of its jurisdiction of
organization.

 

(b)                                 Power, Authority and Validity.  Each
Purchaser has all requisite corporate or other Entity power and authority to
enter into, and to perform its obligations under this Agreement and the other
Transaction Documents to which it is a party, and the execution and delivery by
each Purchaser of this Agreement and the other Transaction Documents to which it
is a party, and the performance by it of its obligations under this Agreement
and the other Transaction Documents to which it is a party, have been duly
authorized by all requisite corporate or other Entity action.

 

(c)                                  Validity.  This Agreement and the other
Transaction Documents have been duly executed and delivered by each Purchaser
which is a party thereto, and assuming the due execution and delivery by the
Sellers, this Agreement and the other Transaction Documents to which each
Purchaser is a party shall constitute such Purchaser’s legal, valid, and binding

 

12

--------------------------------------------------------------------------------


 

obligation, enforceable against it in accordance with its terms, except as such
enforceability may be affected by applicable bankruptcy, reorganization,
insolvency, moratorium, or similar Laws affecting creditors’ rights generally.

 

(d)                                 Consents.  Except as set forth in
Section 2.2(d) of the Sumitomo Disclosure Schedule (the “Sumitomo Required
Consents”), no Governmental Approval or Authorization is required, on behalf of
any Purchaser in connection with the execution, delivery, or performance by such
Purchaser of this Agreement and the Transaction Documents to which it is a party
or the consummation of the Transactions.

 

(e)                                  No Conflicts.  The execution and delivery
by each Purchaser of this Agreement and the other Transaction Documents to which
it is a party, and the performance by each Purchaser of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby do not and shall not, (i) violate or conflict with any
provision of its Governing Documents; (ii) violate any of the terms, conditions,
or provisions of any Law or Government Approval to which it is subject or by
which it or any of its assets is bound; or (iii) assuming the obtaining of all
Sumitomo Required Consents, result in a violation or breach of, or (with or
without the giving of notice or lapse of time or both) constitute a default (or
give rise to any right of termination or cancellation) under, or give rise to or
accelerate any material obligation under, or pursuant to, any material Contract
to which it is a party or by which it or any of its assets are bound.

 

(f)                                    Legal Proceedings.  There is no Legal
Proceeding pending or, to the Purchasers’ knowledge, threatened against any
Purchaser or any Sumitomo Affiliate that (i) questions the validity of the
Transaction Documents or the right of any Purchaser or any Sumitomo Affiliate to
enter into the Transaction Documents or to consummate the transactions
contemplated thereby, (ii) that would, or is reasonably likely to, prevent or
materially delay consummation of the transactions contemplated by the
Transaction Documents or otherwise prevent the Purchasers from performing their
obligations under any Transaction Document, or (iii) if adversely determined
would reasonably be expected to have a Material Adverse Effect on any Purchaser.

 

(g)                                 No External Financing.  Sumitomo does not
require any third-party financing to complete the Transactions, including the
payment of the Cash Purchase Price to the Sellers, or perform or cause any
Purchaser to perform its obligations under the Transaction Documents.

 

(h)                                 Brokers’ and Finders’ Fees.  There is no
broker, finder, investment bank or similar intermediary that has been retained
by, or is authorized to act on behalf of, the Purchasers or any Sumitomo
Affiliate or any of their respective officers or directors who shall be entitled
to any fee or commission in connection with this Agreement or any other
Transaction Document or upon consummation of the transactions contemplated
thereby and which fee or commission could become a Loss of the Sellers or any
Apex Affiliate

 

13

--------------------------------------------------------------------------------


 

(i)                                     No Knowledge of Breach of Apex or Seller
Representations and Warranties.  As of the date of this Agreement, the
Purchasers are not aware of any facts or circumstances that would serve as the
basis for a claim by a Purchaser against Apex or any Seller based upon a breach
of any of the representations and warranties of Apex or any Seller contained in
this Agreement.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES
REGARDING MSC AND THE PURCHASED PROPERTIES

 

The Sellers, jointly and severally, represent and warrant to the Purchasers that
the statements contained in this Article III are true, correct, and complete as
of the date of this Agreement and as of the Closing Date (except to the extent
any such representation and warranty specifically speaks as of a different
date).

 

Section 3.1                                      Organization, Good Standing,
Authority, Governing Documents, Books and Records.

 

(a)                                  MSC (i) is duly organized, validly
existing, and, to the extent applicable under the Laws of Bolivia, in good
standing as a sociedad anónima under the Laws of Bolivia, (ii) has all requisite
corporate or other Entity power and authority to own its properties and to carry
on its business as now being conducted, including to operate the Project as
contemplated in the Current Operating Plan, and (iii) is duly qualified and in
good standing to do business in each jurisdiction where necessary in light of
the business it conducts and the property it owns except where the failure to be
so qualified and in good standing would not reasonably be expected to have a
Material Adverse Effect on MSC.

 

(b)                                 The share capital of MSC is
Bs.2,247,500,000, divided into 22,475,000 registered shares, all in a single
series, with no preference, all of which are issued and outstanding.  The issued
and outstanding shares of MSC are set forth on Section 3.1(b) of the Apex
Disclosure Schedule, and the information set forth therein is true, correct and
complete.  All such issued and outstanding shares are duly authorized, validly
issued, fully paid and nonassessable, and not issued in violation of any
Preemptive Rights.  Except as provided in the MSC Shareholder’s Agreement, the
Working Capital Loan Agreement or the Governing Documents of MSC, and except as
may have been created by the Purchasers, there are no other issued or
outstanding share capital, subscriptions, options, warrants, puts, calls, trusts
(voting or otherwise), rights, exchangeable or convertible securities, or other
commitments or agreements of any nature relating to the share capital or other
securities of or ownership interests in MSC or obligating MSC, at any time or
upon the happening of any event, to issue, transfer, deliver, sell, repurchase,
redeem, or otherwise acquire, or cause to be issued, transferred, delivered,
sold, repurchased, redeemed, or otherwise acquired, any of its share capital,
other securities, or ownership interests or any phantom shares, phantom equity
interests, or stock or equity appreciation rights, or other ownership interests
in MSC or obligating MSC to grant, extend, or

 

14

--------------------------------------------------------------------------------


 

enter into any such subscription, option, warrant, put, call, trust, right,
exchangeable or convertible security, commitment or agreement.

 

(c)                                  AMM (i) is duly organized, validly
existing, and, to the extent applicable under the Laws of its jurisdiction of
organization, in good standing under the Laws of its jurisdiction of
organization, (ii) has all requisite corporate or other Entity power and
authority to own its properties and to carry on its business as then being
conducted, and (iii) is duly qualified and in good standing to do business in
each jurisdiction where necessary in light of the business it conducts and the
property it owns, except where the failure to be so qualified and in good
standing would not reasonably be expected to have a Material Adverse Effect on
AMM.

 

(d)                                 The share capital of AMM is CHF 20,000,
divided into one quota of a par value of CHF 7,000, and into the AMM Acquired
Quota of a par value of CHF 13,000.  The issued and outstanding quotas of AMM
are as set forth on Section 3.1(d) of the Apex Disclosure Schedule and the
information set forth therein is true, correct, and complete.  Such issued and
outstanding quotas are duly authorized, validly issued, fully paid, and
nonassessable, and not issued in violation of any Preemptive Rights; and except
as provided in the AMM Quotaholders Agreement and the Financing Documents, there
are no other issued or outstanding capital, subscriptions, options, warrants,
puts, calls, trusts (voting or otherwise), rights, exchangeable or convertible
securities, or other commitments or agreements of any nature relating to the
capital or other securities of or ownership interests in AMM or obligating AMM,
at any time or upon the happening of any event, to issue, transfer, deliver,
sell, repurchase, redeem, or otherwise acquire, or cause to be issued,
transferred, delivered, sold, repurchased, redeemed, or otherwise acquired, any
of its capital, other securities, or ownership interests or any phantom shares,
phantom equity interests, or stock or equity appreciation rights, or other
ownership interests in AMM or obligating AMM to grant, extend, or enter into any
such subscription, option, warrant, put, call, trust, right, exchangeable or
convertible security, commitment, or agreement.

 

(e)                                  Apex has made available to Sumitomo true,
correct, and complete copies of (i) the Governing Documents of MSC and AMM
including all amendments thereto, as presently in effect and (ii) all share or
equity interest records of MSC and AMM, including MSC’s and AMM’s share ledger
and copies of any share or quota certificates (front and back) issued by MSC and
AMM.  Since September 25, 2006, there have been no meetings or other formal
proceedings or actions taken by written consent or otherwise without a meeting
of (A) the shareholders of MSC and quotaholders of AMM, (B) the boards of
directors of MSC and AMM, and (C) all committees of such board of directors or
management boards, in which a Sumitomo Representative did not participate.

 

Section 3.2                                      No Conflicts.  Except as set
forth in Section 3.2 of the Apex Disclosure Schedule, the execution and delivery
by the Sellers of this Agreement and the other Transaction Documents to which it
is a party, and the performance by the Sellers of their obligations hereunder
and thereunder and the consummation of the transactions contemplated hereby and
thereby do not and shall not, assuming the obtaining of all of the Apex Required
Consents, result in a violation or breach of, or (with or without the giving of
notice or lapse of time or both)

 

15

--------------------------------------------------------------------------------


 

constitute a default (or give rise to any right of termination or cancellation)
under, or give rise to or accelerate any material obligation under, or pursuant
to, any material Contract to which AMM or MSC is a party or by which AMM or MSC
or any of its assets are bound.

 

Section 3.3                                      Consents and Approvals for the
Project.

 

(a)                                  All material (i) Government Approvals,
(ii) Authorizations, (iii) Mining Concessions, (iv) Other Property Rights, and
(v) Intellectual Property Rights, necessary in each case for the operation of
the Project in accordance with the Current Operating Plan and for the conduct of
AMM’s business as presently conducted are set forth in Section 3.3(a) of the
Apex Disclosure Schedule.

 

(b)                                 To the knowledge of Apex, each of the
(i) Government Approvals, (ii) Authorizations, (iii) Mining Concessions,
(iv) Other Property Rights, and (v) Intellectual Property Rights set forth in
Section 3.3(a) of the Apex Disclosure Schedule has been obtained and is in full
force and effect, except to the extent the failure to so obtain or be in full
force and effect would not reasonably be expected to result in a Material
Adverse Effect on MSC or AMM.  To the knowledge of Apex, such Government
Approvals, Authorizations, Mining Concessions, Other Property Rights, and
Intellectual Property Rights are sufficient to permit the operation of the
Project in all material respects as contemplated by the Current Operating Plan
and to permit the conduct of AMM’s business as presently conducted.

 

(c)                                  Each of MSC and AMM is in compliance, as
applicable, (A) in all respects with all terms and conditions of all of the
Mining Concessions and (B) in all respects, with all terms and conditions of all
of such Government Approvals, Authorizations, Other Property Rights, and
Intellectual Property Rights listed in Section 3.3(a) of the Apex Disclosure
Schedule, except to the extent the failure to be in compliance would not
reasonably be expected to result in a Material Adverse Effect on it.

 

Section 3.4                                      Subsidiaries.  Neither MSC nor
AMM has any Subsidiaries nor does it own, otherwise Control or have any right to
acquire, directly or indirectly, any capital stock of, or other equity interests
in, any Entity.

 

Section 3.5                                      Financial Statements; No
Undisclosed Liabilities; No Material Adverse Effect.

 

(a)                                  Apex has made available to Sumitomo (i) the
audited separate balance sheets (the “Audited MSC Balance Sheets”) of MSC as of
September 30, 2005, 2006 and 2007, (ii) the audited separate balance sheet of
AMM as of September 30, 2007 (the “Audited AMM Balance Sheets”), (iii) the
audited separate statements of income and cash flows of MSC for its fiscal years
ended on September 30, 2005, 2006 and 2007, (iv) the audited separate statements
of income and cash flows of AMM for its fiscal year ended on September 30, 2007,
(v) the unaudited balance sheets of MSC as of September 30, 2008, (vi) the
unaudited balance sheets of AMM as of September 30, 2008, (vii) the unaudited
separate statements of income and cash

 

16

--------------------------------------------------------------------------------


 

flows of MSC for the twelve months ended on September 30, 2008, and (viii) the
unaudited separate statements of income and cash flow of AMM for the 12 months
ended on September 30, 2008 (the foregoing financial statements, collectively,
the “Financial Statements,” true, correct, and complete copies of all of which
are included as Section 3.5(a) of the Apex Disclosure Bundle).

 

(b)                                 Except (i) as set forth in Section 3.5(b) of
the Apex Disclosure Schedule, (ii) as described in the notes to the Financial
Statements that are audited, (iii) to the extent that the unaudited interim
statements do not include footnotes and other presentation items as required by
GAAP, and (iv) in the case of the unaudited statements, for normal, year-end
adjustments (which shall not be material individually or in the aggregate), the
Financial Statements have been prepared in accordance with GAAP as well as, with
respect to AMM, in accordance with applicable provisions of Swiss law, applied
on a consistent basis and fairly present in all material respects the separate
financial condition and results of operations and cash flows of MSC and AMM, as
applicable, as of the respective dates thereof and for the respective periods
indicated therein.

 

(c)                                  Except for (i) any liabilities set forth in
Section 3.5(c) of the Apex Disclosure Schedule, (ii) liabilities set forth or
provided for on the Financial Statements (including liabilities the amounts of
which are set forth numerically in the notes thereto), (iii) liabilities that
have arisen after September 30, 2008, in the ordinary course of business
consistent with past practice, (iv) liabilities under the Financing Documents to
which MSC or AMM is a party or the Scheduled Contracts and the AMM Contracts, to
the extent that the existence of such liabilities is reasonably ascertainable
solely by reference to such Financing Documents or Scheduled Contracts and the
AMM Contracts and (v) liabilities that have not had or would not reasonably be
expected to have, individually or together with other liabilities, a Material
Adverse Effect on MSC or AMM, neither MSC nor AMM has any liability (whether
known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due, including any liability for Taxes), except
that no representation is made with respect to any liability for Bolivian taxes
or CEDEIMs that may result from any audit by Bolivian tax authorities or from
challenges to claims made by MSC for refunds of value added taxes or receivables
for CEDEIMs.

 

Section 3.6                                      Title to Properties;
Sufficiency of Assets.

 

(a)                                  (i) Except as provided in the legal
opinions included in Section 3.6(a) of the Apex Disclosure Bundle and except
with respect to the Transmission Line, each of MSC and AMM has good, legal, and
valid title to (or, in the case of any leased premises, easement properties or
licensed property, valid leasehold, easement, or license interests in) all real
and personal property and all rights, tangible or intangible (including
Intellectual Property Rights and Other Property Rights), now required, in MSC’s
case, for the operation of the Project substantially as contemplated by the
Current Operating Plan and, in AMM’s case, for the conduct of its business as
presently conducted, and (ii) there are no Liens of any nature against

 

17

--------------------------------------------------------------------------------


 

such properties or rights (other than (A) Permitted Liens and (B) such Liens as
are set forth in Section 3.6 of the Apex Disclosure Schedule), in each case,
except where such failure of title or the existence of such Liens would not
reasonably be expected to have a Material Adverse Effect on MSC or AMM.

 

(b)                                 Except as the Parties may agree pursuant to
Section 5.11, none of the assets that the Sellers or any other Apex Affiliate
shall continue to own immediately after the Transactions is material to the
operation of the Project in accordance with the Current Operating Plan or the
conduct of AMM’s business as currently conducted.

 

Section 3.7                                      Material Contracts.

 

(a)                                  All Contracts to which MSC is a party or by
which its assets are bound as of the date hereof that have a term of at least
one year, have payments due to or from MSC thereunder in excess of US$10,000,000
and are not terminable by MSC by notice of not more than thirty (30) days at no
cost to MSC are listed on Section 3.7(a) of the Apex Disclosure Schedule (the
“Scheduled Contracts”).

 

(b)                                 Except as set forth in Section 3.7(b) of the
Apex Disclosure Schedule, none of the Scheduled Contracts have pursuant to a
writing been amended, modified, or supplemented, and all of the Scheduled
Contracts are in full force and effect in all material respects and are
enforceable by MSC in accordance with their respective terms, except as such
enforceability may be affected by applicable bankruptcy, reorganization,
restructuring, insolvency, moratorium, or similar Laws affecting creditors’
rights generally, and have not been terminated, suspended, or rescinded by any
party thereto.

 

(c)                                  All (i) Third Party Concentrate Sales
Agreements to which AMM is a party and (ii) all other Contracts to which AMM is
a party or by which its assets are bound as of the date hereof which, in the
case of such other Contracts have a term of at least one year, have payments due
to or from AMM thereunder in excess of US$10,000,000 and are not terminable by
AMM by notice of not more than thirty (30) days at no cost to AMM are listed on
Section 3.7(c) of the Apex Disclosure Schedule (the “AMM Contracts”).

 

(d)                                 Except as set forth on Section 3.7(d) of the
Apex Disclosure Schedule, none of the AMM Contracts have pursuant to a writing
been amended, modified, or supplemented, and all of the AMM Contracts are in
full force and effect in all material respects and are enforceable by AMM in
accordance with their respective terms, except as such enforceability may be
affected by applicable bankruptcy, reorganization, restructuring, insolvency,
moratorium, or similar Laws affecting creditors’ rights generally, and have not
been terminated, suspended, or rescinded by any party thereto.

 

(e)                                  None of the Contracts included in the ASC
Bolivia Assets (the “ASC Contracts”), including any Transmission Line Loan
Document, have pursuant to a writing been amended, modified, or supplemented,
and all of the ASC Contracts are in full force and effect in

 

18

--------------------------------------------------------------------------------


 

all material respects and are enforceable by ASC Bolivia in accordance with
their respective terms, except as such enforceability may be affected by
applicable bankruptcy, reorganization, restructuring, insolvency, moratorium, or
similar Laws affecting creditors’ rights generally, and have not been
terminated, suspended, or rescinded by any party thereto.

 

(f)                                    Except as set forth in Section 3.7(f) of
the Apex Disclosure Schedule or as would not reasonably be expected to have a
Material Adverse Effect on MSC or AMM, neither Apex nor any Apex Affiliate is in
default in the performance of any covenant or obligation set forth in, or
otherwise in default under, any of the Scheduled Contracts or AMM Contracts to
which it is a party.  To the knowledge of Apex, no counterparty is in material
default in the performance of any covenant or obligation set forth in, or
otherwise in material default under, any of the Scheduled Contracts or AMM
Contracts to which it is a party.

 

(g)                                 The Apex Disclosure Bundle includes true,
correct, and complete copies of the Scheduled Contracts, the AMM Contracts and
the ASC Contracts and of any material amendments to any of the foregoing.

 

(h)                                 The Apex Disclosure Bundle includes true,
correct, and complete copies of all written Contracts pursuant to which MSC
and/or Apex or any Apex Affiliate have material commitments and undertakings
with all local and regional governments and indigenous people, communities, and
other social, civic or civil Persons.

 

Section 3.8                                      Employees; Employee Benefits.

 

(a)                                  Section 3.8(a) of the Apex Disclosure
Schedule contains a true, correct, and complete list of all employment or
employment-related or consulting Contracts to which MSC or AMM is a party with
any current executive officer, director, key employee or key consultant of MSC
or AMM that are currently in effect.  Except as set forth in Section 3.8(a) of
the Apex Disclosure Schedule, to the knowledge of Apex, no executive officer,
key employee, or significant group of employees of MSC or AMM presently plans to
terminate employment with MSC or AMM during the next 6 months.

 

(b)                                 There are no collective bargaining
agreements relating to or affecting MSC or AMM or by which MSC or AMM or their
respective assets is bound.  Except as set forth in Section 3.8(b) of the Apex
Disclosure Schedule and except for such exceptions as have not had, and would
not reasonably be expected to have, a Material Adverse Effect on MSC or AMM,
(i) there is not occurring and, to the knowledge of Apex, there has not been
threatened, any strike, slow-down, picket, work stoppage, or other concerted
action by any union or other group of employees or other Persons against MSC or
AMM or their respective premises or products; (ii) there are no complaints or
grievances against MSC or AMM known to Apex, by any union, other group, or class
of employees or other Persons which are unsettled or unresolved; and (iii) to
the knowledge of Apex, no other union or labor organization has attempted to
organize any of the employees of MSC or AMM.

 

19

--------------------------------------------------------------------------------


 

(c)                                  Except as set forth in Section 3.8(c) of
the Apex Disclosure Schedule and subject to the exception set forth in
Section 3.5(c) with respect to CEDEIMs, none of MSC, AMM or any ERISA Affiliate
of MSC or AMM has incurred or reasonably expects to incur any material liability
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due) with respect to any Employee Benefit Plan that
would reasonably be expected have a Material Adverse Effect on MSC, AMM or the
Project.

 

Section 3.9                                      Legal Compliance.  From
September 25, 2006, to the knowledge of Apex, except as set forth in Section 3.9
of the Apex Disclosure Schedule or as contemplated in Section 3.10 below,
(a) each of MSC and AMM is in compliance with, and has conducted its business,
including with respect to the Project, so as to comply with, the terms of all
Government Approvals and Laws applicable to it, including applicable
anti-corruption Laws in force in Bolivia and Switzerland, and (b) neither MSC
nor AMM has any Legal Proceeding, claim, demand (other than periodic labor
demands and shutdowns), or notice filed or commenced against it alleging any
failure to so comply, in each case except where the failure to so comply or to
have such Government Approvals has not had, or would not reasonably be expected
to have, a Material Adverse Effect on MSC or AMM.

 

Section 3.10                                Taxes.

 

(a)                                  Each of MSC and AMM has timely filed or
caused to be filed all material Tax Returns required to have been filed by it. 
To the knowledge of Apex, all such Tax Returns were correct and complete in all
material respects.  All Taxes owed by either MSC or AMM (whether or not shown on
any Tax Return) have been paid, except (i) Taxes that are being contested in
good faith by appropriate proceedings diligently conducted and for which MSC or
AMM, as applicable, has set aside on its books adequate reserves (as determined
by GAAP), (ii) as set forth in Section 3.10 of the Apex Disclosure Schedule or
(iii) to the extent that the failure to do so has not had, and would not have, a
Material Adverse Effect on it;

 

(b)                                 there are no material disputes pending or,
to the knowledge of the Sellers, threatened, between MSC or AMM and any Tax
Authority relating to Taxes; and

 

(c)                                  each of MSC and AMM has withheld and paid
all Taxes required to have been withheld and paid in connection with amounts
paid or owing to any employee, independent contractor, creditor, stockholder, or
other third party.

 

provided, that with respect to the representations in this Section 3.10, all
such actions taken by the Sellers have been in accordance with the Sellers’
reasonable interpretation of relevant Tax Law.

 

The Sellers have made available to the Purchasers correct and complete copies of
all Tax Returns since and including 2004, examination reports, and any
statements of deficiencies assessed against or agreed to by MSC or AMM.

 

20

--------------------------------------------------------------------------------


 

Section 3.11                                Legal Proceedings.  Except as set
forth in Section 3.11 of the Apex Disclosure Schedule, as the same may be
updated at the Closing, there is no Legal Proceeding pending or, to the
knowledge of Apex, threatened in writing relating to MSC or AMM, which has had,
or would reasonably be expected to have, a Material Adverse Effect on MSC or
AMM.  Neither MSC nor AMM is subject to any Judgment, which has had, or would
reasonably be expected to have, a Material Adverse Effect on it.

 

Section 3.12                                Environmental Matters.

 

(a)                                  Except as otherwise would not reasonably be
expected to have a Material Adverse Effect on MSC or AMM, the operation of the
Project and the activities and properties of MSC and AMM are in compliance in
all respects with (i) the Environmental Guidelines, (ii) all applicable
Environmental Laws, and (iii) all environmental Government Approvals.  MSC has
designed the Project in compliance in all material respects with the
Environmental Guidelines.

 

(b)                                 Except as otherwise would not reasonably be
expected to have a Material Adverse Effect on MSC or AMM, no notice,
notification, demand, citation, summons, or order has been issued and delivered
to MSC or AMM, no written complaints have been filed and notice thereof served
on MSC or AMM, no penalty has been assessed, and, to the knowledge of Apex, no
investigation or review is pending or threatened by any Governmental Authority
or other Person with respect to any alleged failure by MSC or AMM to have any
material environmental Government Approval or to comply with any applicable
Environmental Law.

 

Section 3.13                                Interested Party Transactions. 
Other than transactions required or permitted by this Agreement or the other
Transaction Documents, Section 3.13 of the Apex Disclosure Schedule lists all
transactions and Contracts between Apex or any of its Affiliates (other than MSC
or AMM), on the one hand, and MSC or AMM on the other hand, in each case that
involves consideration of US$500,000 or more and that has not yet been fully
performed.

 

Section 3.14                                Insurance.  Each of MSC and AMM
maintains with financially sound and reputable insurers, insurance with respect
to its properties and business against such casualties and contingencies and in
such amounts as are usually carried by businesses engaged in similar activities
as MSC and AMM, as applicable, and located in similar geographic areas in which
MSC and AMM, as applicable, operates.

 

Section 3.15                                Credit Support.  Section 3.15 of the
Apex Disclosure Schedule sets forth a correct and complete list of all Contracts
(except Scheduled Contracts, the AMM Contracts and the Financing Documents)
pursuant to which Apex or any Apex Affiliate is required to provide credit
support in respect of the Project or to MSC or AMM.  True, correct, and complete
copies of all such Contracts, including all amendments, supplements,
modifications, and waivers thereof, are included as Section 3.15 of the Apex
Disclosure Bundle.

 

Section 3.16                                Performance Security.  There are no
letters of credit, performance bonds, or other types of performance security
currently required to be posted and in full force and effect

 

21

--------------------------------------------------------------------------------


 

under the Scheduled Contracts, the AMM Contracts or the ASC Contracts, other
than those listed on Section 3.16 of the Apex Disclosure Schedule (the
“Performance Security”).  No drawing has been made under any of the Performance
Security and, to the knowledge of Apex, no event has occurred and currently
exists that gives or reasonably could be expected to give any beneficiary of a
Performance Security the right to draw thereunder.

 

Section 3.17                                No Liquidation; Intent.  Neither MSC
nor AMM has commenced any voluntary Insolvency Proceeding or filed any related
petition, there is no commencement of any involuntary Insolvency Proceeding
against MSC and, to the knowledge of Apex, there is no involuntary Insolvency
Proceeding against AMM, seeking (a) liquidation, reorganization, restructuring,
or other relief in respect of MSC or AMM, as the case may be, for its debts, or
any substantial part of its assets, under any applicable Law or (b) appointment
of a receiver, trustee, sindico, custodian, sequestrator, conservator, or
similar official for MSC or AMM, as the case may be, or for a substantial part
of its assets.

 

Section 3.18                                Project Information and Other
Information Furnished.  The information, financial statements, exhibits, and
schedules furnished in writing by or on behalf of Apex to Sumitomo in connection
with the negotiation, preparation, or delivery of this Agreement or included
herein or delivered pursuant hereto (including the documents included in the
Apex Disclosure Bundle), considered together, do not contain any material
misrepresentation or misstatement (or omit any material fact or circumstance
necessary in order to make the information contained therein not misleading);
provided, that the only representations and warranties made by Apex to Sumitomo
under this Section 3.18 in respect of projections, estimates, or other
expressions of view as to future circumstances included in the Apex Disclosure
Bundle or such other information, financial statements, exhibits, and schedules
is that such projections, estimates, or other expression of view were prepared
in good faith and were based on reasonable assumptions as to all factual and
legal matters materially related thereto as of their respective preparation
dates.

 

ARTICLE IV
PRE-CLOSING COVENANTS

 

Section 4.1                                      Commencement of Bankruptcy.

 

(a)                                  In order to implement the Transactions,
Apex and Service Company shall (i) execute and deliver the Plan Support
Agreement, and use commercially reasonable efforts to obtain execution and
delivery of the Plan Support Agreement by holders of no less than (A) fifty
percent (50%) in amount of the Apex Convertible Senior Subordinated Notes (the
“Required Noteholders”), or (B) ninety-seven percent (97%) in amount and number
of the Existing Debt (the “Required Lenders”); (ii) prepare the Plan consistent
in all material respects with the Plan Support Agreement and a supporting
disclosure statement (the “Disclosure Statement”), with each of the Plan and
Disclosure Statement in form and substance reasonably satisfactory to Sumitomo;
and (iii) file a voluntary petition (the “Petition”) for relief under Chapter 11
of Title

 

22

--------------------------------------------------------------------------------


 

11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”)
in the Bankruptcy Court.  The Petition shall be filed on or before January 12,
2009.

 

(b)                                 Within three (3) Business Days of the
Petition Date, Apex and Service Company shall file with the Bankruptcy Court in
the Bankruptcy Case a motion (the “Fee Approval Motion”), in form and substance
reasonably satisfactory to Sumitomo, with such motion to be heard on an
expedited basis, by which Apex and Service Company will seek, among other forms
of relief, an order of the Bankruptcy Court authorizing Apex to (i) pay of a fee
in the amount of US$16,000,000 (the “Break-Up Fee”) to Sumitomo in accordance
with the terms and conditions of Section 8.3, and (ii) reimburse Sumitomo and
its Affiliates for their documented reasonable out-of-pocket expenses relating
to the Transaction, including reasonable professional fees and expenses, in an
amount not to exceed US$2,000,000  (the “Reimbursement Amount”), in accordance
with the terms and conditions of Section 8.3.  The Fee Approval Motion shall
request that the Break-Up Fee and Reimbursement Amount shall be deemed to be
administrative expenses of Apex’s and Service Company’s bankruptcy estates under
Sections 503(b) and 507(b) of the Bankruptcy Code, to be paid in accordance with
Section 8.3 without further application, motion or order of the Bankruptcy
Court.

 

(c)                                  Within three (3) Business Days of the
Petition Date, Apex and Service Company shall file with the Bankruptcy Court in
the Bankruptcy Case a motion (the “Support Motion”), in form and substance
reasonably satisfactory to Sumitomo, with such motion to be heard on an
expedited basis, by which Apex and Service Company will seek an order of the
Bankruptcy Court authorizing Apex, in its discretion, to advance or otherwise
furnish Apex Luxembourg, Apex Sweden and ASC Bolivia with the financial support
necessary for each of them to pay their debts when and as due, meet their
ordinary course obligations pending the Closing Date and otherwise maintain
their solvency, which support shall in no event be greater than US$500,000.

 

(d)                                 Within three (3) Business Days of the
Petition Date, Apex shall file with the Bankruptcy Court, the Plan and a motion
(the “Scheduling Motion”) requesting that the Bankruptcy Court schedule (i) a
hearing on or before February 9, 2009 to consider the adequacy of the Disclosure
Statement and approval of the procedures to solicit acceptances of the Plan;
provided, however, that the Disclosure Statement shall be filed with the
Bankruptcy Court on or before January 20, 2009, and (ii) a hearing on or before
March 16, 2009 to consider confirmation of the Plan and entry of the
Confirmation Order on the date of such hearing, which Plan and Scheduling Motion
shall each be in form and substance reasonably satisfactory to Sumitomo.

 

(e)                                  In support of the Scheduling Motion, Apex
shall file pleadings and supporting declarations or affidavits describing
(i) the marketing process initiated and implemented by Apex and its Advisors to
either raise additional debt or equity for Apex or sell the Purchased Properties
to a third party, (ii) the arms’ length negotiations between the Sellers and the
Purchasers and (iii) that Sumitomo’s offer was the highest and best offer
received by Apex.

 

23

--------------------------------------------------------------------------------


 

(f)                                    The Confirmation Order proposed by Apex
and filed with the Bankruptcy Court shall, in addition to the provisions
outlined in Section 1.6(a)(xvii), (i) include a waiver of the stay set forth in
Federal Rule of Bankruptcy Procedure 3020(e) (the “Bankruptcy Rules”);
(ii) provide that neither Sumitomo nor any other Purchaser shall be subject to
any successor liability and shall have no Losses or suffer any Losses for any
Liens (other than Permitted Liens) existing prior to the Closing Date which may
be asserted against Apex, Service Company, Reorganized Apex, the MSC Acquired
Shares, the AMM Acquired Quota or other Purchased Properties or Apex’s
bankruptcy estate, including any claims against any Purchaser as successor to
the MSC Acquired Shares, the AMM Acquired Quota or other Purchased Properties;
(iii)  provide for the retention of jurisdiction by the Bankruptcy Court to
resolve any and all disputes that may arise under or relate to this Agreement or
the Confirmation Order, whether between Apex or Service Company and Sumitomo or
involving a Person in interest in the Bankruptcy Case; and (iv) contain findings
of fact and conclusions of law which include the following: (A) the transactions
under this Agreement were negotiated and entered into in good faith and at
arms-length; (B) the marketing and sale process conducted by Apex were bona fide
and adequate; (C)  Apex and Service Company gave due and proper notice and an
opportunity to be heard to all interested parties, of this Agreement and the
transactions contemplated hereby; (D) the consideration to be paid by the
Purchasers under this Agreement constitutes “reasonably equivalent value” and
“fair consideration” (as such terms are used in each of the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act and Section 548 of the
Bankruptcy Code) and fair consideration for the Purchased Properties; and
(E) neither Sumitomo nor any other Purchaser nor Apex nor any other Seller is
entering into the transactions contemplated by this Agreement fraudulently.

 

(g)                                 The Plan and Confirmation Order shall
authorize (i) Apex to assign to Reorganized Apex all of its right title and
interest in this Agreement and (ii) Reorganized Apex to assume all of Apex’s
obligations under this Agreement.  Reorganized Apex shall execute an assignment
agreement in form and substance reasonably acceptable to Sumitomo, evidencing
the assignment of this Agreement to Reorganized Apex.

 

(h)                                 In the event an appeal is taken, or a stay
pending appeal is requested or reconsideration is sought, from the Confirmation
Order, Apex shall immediately notify Sumitomo of such appeal or stay request and
shall provide to Sumitomo within one (1) Business Day a copy of the related
notice of appeal or order of stay or application for reconsideration.  Apex
shall also provide Sumitomo with written notice (and copies) of, any other or
further notice of appeal, motion or application filed in connection with any
appeal from or application for reconsideration of, either of such orders and any
related briefs.

 

(i)                                     Apex shall promptly notify Sumitomo in
writing and, as is required by the Bankruptcy Code, all parties entitled to
notice pursuant to the Bankruptcy Code, the Bankruptcy Rules and orders of the
Bankruptcy Court, of all motions, notices and orders required to consummate the
Transactions contemplated by this Agreement (including any appeals of such
orders), as modified by orders in respect of notice which may be issued at any
time and from time to time by the Bankruptcy Court.

 

24

--------------------------------------------------------------------------------


 

Section 4.2                                      Plan Support Agreement.  Prior
to the filing of the Petition, the Parties will use commercially reasonable
efforts to obtain the execution and delivery by the Required Noteholders or the
Required Lenders of an agreement (the “Plan Support Agreement”), that would
among other things (i) result in the releases of Apex, Apex Affiliates, Sumitomo
and Sumitomo Affiliates described in Sections 1.6(a)(xv), 1.6(a)(xvi),
1.6(a)(xvii) and 1.6(b)(vi), (ii) commit the signatories to support the
Transactions and the Plan, and (iii) require that if any signatory sells,
assigns or otherwise conveys any of its claims against Apex, it will, as a
condition of such transfer, require the transferee to agree and become a party
to the Plan Support Agreement.

 

Section 4.3                                      SC Designated Purchasers.  As
promptly after the date of this Agreement as practical, Sumitomo or its
Representatives shall provide written notice to Apex setting forth the SC
Designated Purchasers and the Purchased Properties each such SC Designated
Purchaser will be acquiring.

 

ARTICLE V
OTHER COVENANTS

 

Section 5.1                                      Conduct of Business Pending the
Closing.  (a) Between the date of this Agreement and the Closing Date, unless
Sumitomo shall otherwise agree in writing, (i) Apex shall cause MSC and AMM to
conduct their respective businesses in the ordinary course of business and in a
manner consistent with past practice and in compliance in all material respects
with all applicable Laws; (ii) Apex shall, subject to cooperation by Sumitomo,
use its commercially reasonable efforts, and shall be free to use debtor in
possession funds provided by Sumitomo, to preserve substantially intact the
business organization of MSC and AMM, to keep available the services of the
current officers, directors and key employees of MSC and AMM and, except for
determinations made in the ordinary course of business, to preserve the current
material relationships of MSC and AMM with customers, suppliers, distributors,
licensors, licensees and other Persons with which any of MSC or AMM has business
relations; (iii) Apex shall not, and shall cause MSC and AMM not to, take any
action which would adversely affect or delay in any material respect the ability
of any Party or MSC or AMM to obtain or make any necessary Governmental Approval
or Authorization required for the transactions contemplated hereby or under any
of the other Transaction Documents; and (iv) Apex shall cause MSC and AMM to
prepare and timely file all Tax Returns required to be filed by them on or
before the Closing Date (“Post-Signing Returns”) in a manner consistent with
past practice, except as otherwise required by applicable Laws, and, subject to
the availability of funds at MSC or AMM as applicable (and Apex shall be free to
use debtor in possession funds provided by Sumitomo for these purposes) shall
cause MSC and AMM to fully and timely pay all Taxes due and payable pursuant to
such Post-Signing Returns that are so filed; provided, however, that in each
case, Apex shall only be responsible to provide funding for sixty-five percent
(65%) of the funds required by MSC and AMM to comply with the provisions of this
Section 5.1.

 

25

--------------------------------------------------------------------------------


 

By way of amplification and not limitation, between the date of this Agreement
and the Closing Date, Apex shall cause each of MSC and AMM not to directly or
indirectly, do, or propose to do, any of the following without the prior written
consent of Sumitomo:

 

(A)                              AMEND OR OTHERWISE CHANGE ITS GOVERNING
DOCUMENTS;

 

(B)                                ISSUE, SELL, PLEDGE, DISPOSE OF, GRANT,
ENCUMBER, OR AUTHORIZE THE ISSUANCE, SALE, PLEDGE, DISPOSITION, GRANT OR
ENCUMBRANCE OF, ANY SHARES OF ANY CLASS OF ITS CAPITAL STOCK, ANY QUOTAS, OR ANY
OPTIONS, WARRANTS, CONVERTIBLE SECURITIES OR OTHER RIGHTS OF ANY KIND TO ACQUIRE
ANY SHARES OF SUCH CAPITAL STOCK OR QUOTAS, OR ANY OTHER OWNERSHIP INTEREST
(INCLUDING ANY PHANTOM INTEREST);

 

(C)                                TRANSFER, LEASE, SELL, PLEDGE, LICENSE,
DISPOSE OF OR ENCUMBER ANY OF ITS ASSETS OR PROPERTIES, EXCEPT IN THE ORDINARY
COURSE OF BUSINESS AND IN A MANNER CONSISTENT WITH PAST PRACTICE;

 

(D)                               DECLARE, SET ASIDE, MAKE OR PAY ANY DIVIDEND
OR OTHER DISTRIBUTION, PAYABLE IN CASH, STOCK, PROPERTY OR OTHERWISE, WITH
RESPECT TO ANY OF ITS CAPITAL STOCK OR QUOTAS;

 

(E)                                 RECLASSIFY, COMBINE, SPLIT, SUBDIVIDE OR
REDEEM, OR PURCHASE OR OTHERWISE ACQUIRE, DIRECTLY OR INDIRECTLY, ANY OF ITS
CAPITAL STOCK OR QUOTAS;

 

(F)                                 (I) ACQUIRE (INCLUDING BY MERGER,
CONSOLIDATION, OR ACQUISITION OF STOCK OR ASSETS OR ANY OTHER BUSINESS
COMBINATION) ANY CORPORATION, PARTNERSHIP, OTHER BUSINESS ORGANIZATION OR ANY
DIVISION THEREOF, OR ANY EQUITY INTEREST IN ANY PERSON; (II) ACQUIRE ANY
MATERIAL AMOUNT OF ASSETS, EXCEPT IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PAST PRACTICE; (III) INCUR ANY INDEBTEDNESS FOR BORROWED MONEY
OR ISSUE ANY DEBT SECURITIES, OR ASSUME, GUARANTEE OR ENDORSE, OR OTHERWISE
BECOME RESPONSIBLE FOR (CONTINGENTLY OR OTHERWISE), THE OBLIGATIONS OF ANY
PERSON; (IV) MAKE ANY LOANS, ADVANCES OR CAPITAL CONTRIBUTIONS; OR (V) ENTER
INTO OR AMEND ANY CONTRACT, AGREEMENT, COMMITMENT OR ARRANGEMENT WITH RESPECT TO
ANY MATTER SET FORTH IN THIS SECTION 5.1(A)(F);

 

(G)                                EXCEPT AS MAY BE REQUIRED BY BOLIVIAN LAW,
(I) INCREASE THE COMPENSATION PAYABLE OR TO BECOME PAYABLE (INCLUDING BONUS
GRANTS) OR INCREASE OR ACCELERATE THE VESTING OF THE BENEFITS PROVIDED TO ITS
DIRECTORS, OFFICERS OR EMPLOYEES OR OTHER SERVICE PROVIDERS, EXCEPT FOR
INCREASES IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE
IN SALARIES OR WAGES OF EMPLOYEES OTHER THAN THE VPGM AND SENIOR MANAGEMENT (AS
DEFINED IN THE MANAGEMENT SERVICES AGREEMENT), (II) GRANT ANY SEVERANCE OR
TERMINATION PAY OR BENEFITS, EXCEPT IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PAST PRACTICE, TO EMPLOYEES OTHER THAN THE VPGM AND SENIOR
MANAGEMENT, (III) ENTER INTO ANY EMPLOYMENT, SEVERANCE, RETENTION, CHANGE IN
CONTROL, CONSULTING OR TERMINATION AGREEMENT WITH, ANY DIRECTOR, OFFICER OR
OTHER EMPLOYEE OR OTHER SERVICE PROVIDERS, EXCEPT FOR AGREEMENTS ENTERED INTO
WITH EMPLOYEES OTHER THAN THE

 

26

--------------------------------------------------------------------------------


 

VPGM AND SENIOR MANAGEMENT IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT
WITH PAST PRACTICE, (IV) ESTABLISH, ADOPT, ENTER INTO OR AMEND ANY COLLECTIVE
BARGAINING, BONUS, PROFIT-SHARING, THRIFT, COMPENSATION, STOCK OPTION,
RESTRICTED STOCK, PENSION, RETIREMENT, DEFERRED COMPENSATION, EMPLOYMENT,
TERMINATION, SEVERANCE OR OTHER PLAN, AGREEMENT, TRUST, FUND, POLICY OR
ARRANGEMENT FOR THE BENEFIT OF ANY DIRECTOR, OFFICER OR EMPLOYEE OR OTHER
SERVICE PROVIDERS OR (V) PAY OR MAKE, OR AGREE TO PAY OR MAKE, ANY ACCRUAL OR
ARRANGEMENT FOR PAYMENT OF ANY PENSION, RETIREMENT ALLOWANCE, OR ANY OTHER
EMPLOYEE BENEFIT;

 

(H)                               EXCEPT AS PUBLICLY ANNOUNCED, OR AS ANNOUNCED
TO EMPLOYEES GENERALLY, PRIOR TO THE DATE HEREOF, ANNOUNCE, IMPLEMENT OR EFFECT
ANY REDUCTION IN LABOR FORCE, LAY-OFF, EARLY RETIREMENT PROGRAM, SEVERANCE
PROGRAM OR OTHER PROGRAM OR EFFORT CONCERNING THE TERMINATION OF EMPLOYMENT OF
ITS EMPLOYEES, OTHER THAN ROUTINE EMPLOYEE TERMINATIONS;

 

(I)                                    ENTER INTO A NEW LINE OF BUSINESS;

 

(J)                                   TAKE ANY ACTION, OTHER THAN REASONABLE
ACTIONS IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE,
WITH RESPECT TO ACCOUNTING POLICIES OR PROCEDURES (INCLUDING PROCEDURES WITH
RESPECT TO THE PAYMENT OF ACCOUNTS PAYABLE AND COLLECTION OF ACCOUNTS
RECEIVABLE, AND THE REVALUATION OF ANY ASSETS);

 

(K)                               MAKE OR REVOKE ANY MATERIAL TAX ELECTION,
AGREE TO ANY AUDIT ASSESSMENT BY ANY TAX AUTHORITY, FILE ANY INCOME TAX RETURN
OR RELATED ESTIMATED INCOME TAX RETURN (INCLUDING AN AMENDED INCOME TAX RETURN)
UNLESS A COPY OF SUCH INCOME TAX RETURN HAS FIRST BEEN DELIVERED TO SUMITOMO FOR
ITS REVIEW AND APPROVAL AT A REASONABLE TIME PRIOR TO FILING, ENTER INTO ANY
CLOSING AGREEMENT WITH ANY TAX AUTHORITY, SETTLE ANY TAX CLAIM OR ASSESSMENT
RELATING TO MSC OR AMM, SURRENDER ANY RIGHT TO CLAIM A REFUND OF TAXES, OR
CONSENT TO ANY EXTENSION OR WAIVER OF THE LIMITATION PERIOD APPLICABLE TO ANY
TAX CLAIM OR ASSESSMENT RELATING TO MSC OR AMM;

 

(L)                                 PAY, DISCHARGE OR SATISFY ANY CLAIM,
LIABILITY OR OBLIGATION (ABSOLUTE, ACCRUED, ASSERTED OR UNASSERTED, CONTINGENT
OR OTHERWISE), INCLUDING ANY LITIGATION, ARBITRATION OR OTHER ACTION, OTHER THAN
THE PAYMENT, DISCHARGE OR SATISFACTION, IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PAST PRACTICE, OF LIABILITIES REFLECTED OR RESERVED AGAINST IN
THE AUDITED MSC BALANCE SHEETS OR AUDITED AMM BALANCE SHEETS OR SUBSEQUENTLY
INCURRED IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE;

 

(M)                            AMEND, MODIFY OR CONSENT TO THE TERMINATION OF
ANY SCHEDULED CONTRACT, AMM CONTRACT OR ASC CONTRACT, EXCEPT, IN EACH CASE,
PURSUANT TO ANNUAL CONTRACT TERM NEGOTIATIONS AND IN THE ORDINARY COURSE OF
BUSINESS AND CONSISTENT WITH PAST PRACTICE;

 

27

--------------------------------------------------------------------------------


 

(N)                               ENTER INTO OR AMEND ANY AGREEMENTS PURSUANT TO
WHICH ANY OTHER PARTY IS GRANTED EXCLUSIVE MARKETING OR OTHER EXCLUSIVE RIGHTS
OF ANY TYPE OR SCOPE WITH RESPECT TO ANY OF ITS PRODUCTS OR TECHNOLOGY OR WHICH
RESTRICTS IT OR, UPON COMPLETION OF THE TRANSACTIONS, SUMITOMO OR ANY SUMITOMO
AFFILIATE, FROM ENGAGING OR COMPETING IN ANY LINE OF BUSINESS OR IN ANY
LOCATION;

 

(O)                               ENTER INTO ANY LEASE FOR REAL PROPERTY OR
MATERIAL OPERATING LEASE;

 

(P)                                 TERMINATE, CANCEL, AMEND OR MODIFY ANY
INSURANCE COVERAGE POLICY UNLESS IT IS PROMPTLY REPLACED BY A COMPARABLE AMOUNT
OF INSURANCE COVERAGE;

 

(Q)                               ENTER INTO OR AMEND OR OTHERWISE MODIFY ANY
AGREEMENT OR ARRANGEMENT WITH PERSONS THAT ARE AFFILIATES OR ARE EXECUTIVE
OFFICERS OR DIRECTORS OF APEX OR ANY APEX AFFILIATE;

 

(R)                                COMMENCE OR SETTLE ANY MATERIAL LEGAL
PROCEEDING; OR

 

(S)                                 AGREE TO DO ANYTHING PROHIBITED BY THIS
SECTION 5.1(A).

 

(b)                                 Any written request for consent to action in
accordance with Section(s) 5.1(a)(G), (K), (L) and (M) solely, that is submitted
to Sumitomo by Apex shall be deemed consented to or approved if no response is
received from Sumitomo within five (5) Business Days after the submission of
such request.

 

Section 5.2                                      Confidentiality.

 

(a)                                  Each of the Purchasers will treat and hold
as confidential all Confidential Information, and, unless and until the
Transactions shall have been consummated, the Purchasers shall not use such
Confidential Information or disclose the same to others, other than counsel,
accountants and other Representatives of the Purchasers engaged in connection
with the Transactions, who shall be subject to this provision, except with
written permission of the Sellers.

 

(b)                                 Each of the Sellers and their Affiliates
will treat and hold as confidential all Confidential Information, and, unless
and until the Transactions shall have been consummated, the Sellers shall not
use such Confidential Information or disclose the same to others, other than
counsel, accountants and other Representatives of the Sellers engaged in
connection with the Transactions, who shall be subject to this provision, except
with written permission of the Purchasers.  If, in the absence of a protective
order or the receipt of a waiver hereunder, any of the Sellers is, on the advice
of counsel, compelled to disclose any Confidential Information to any
Governmental Authority, that Seller may disclose the Confidential Information to
the Governmental Authority; provided, however, that the disclosing Person shall
use its best efforts to obtain, at the reasonable request of the Purchasers, an
order or other assurance that confidential treatment will be accorded to such
portion of the Confidential Information required to be disclosed as the
Purchasers shall designate.

 

28

--------------------------------------------------------------------------------


 

Section 5.3                                      Expenses; Transfer Taxes. 
Except as otherwise specifically provided herein, all costs and expenses
incurred in connection with the Transaction Documents and the transactions
contemplated thereby, shall be paid by the Party incurring such expense.  For
the avoidance of doubt, the Parties agree that such costs and expenses shall
exclude any Taxes.  The Purchasers shall pay all transfer, documentary, sales,
use, stamp, registration and other similar Taxes and fees (including any
monetary adjustments, penalties and interest), but excluding any other Taxes
such as income, capital gains, profits, excise, franchise or withholding taxes
(including, in each case, any monetary adjustments, penalties, and interest),
incurred by the Sellers on the transfer by the Sellers to the Purchasers of the
Purchased Properties and Assumed Liabilities, which Taxes shall be borne by the
Sellers.

 

Section 5.4                                      Further Assurances.  Each of
the Parties shall take all actions, and do all things, reasonably necessary,
proper or advisable on its part to cooperate with the other Party and make
effective the transactions contemplated by this Agreement and the Transaction
Documents, including executing and delivering any and all further materials,
documents and instruments as may reasonably be requested by the other Party. 
Without limiting the generality of the foregoing, the Purchasers shall execute
and deliver, in a form reasonably satisfactory to the Purchasers, any and all
further materials, documents, and instruments, as may reasonably be requested by
the Sellers to facilitate the satisfaction of the closing conditions set forth
in Sections 6.2(d) and 6.2(g).  After the Closing, upon the request of the
Purchasers, Reorganized Apex and the Sellers shall (i) execute and deliver any
and all further materials, documents and instruments of conveyance, transfer or
assignment as may reasonably be requested by the Purchasers to effect, record or
verify the transfer to, and vesting in each SC Designated Purchaser, of the
Sellers’ right, title and interest in and to the Purchased Properties, free and
clear of all Liens or Restrictions (other than any Lien or Restriction of the
type referred to in Section 2.1(f) through Section 2.1(l)), in accordance with
the terms of this Agreement; and (ii) cooperate with the Purchasers, at the
Purchasers’ expense, to enforce the terms of any Contracts that constitute
Purchased Assets and to contest or defend against any Legal Proceeding relating
to the Transactions or to the operation of the Project before the Closing Date. 
After the Closing, Reorganized Apex and the Sellers shall promptly deliver to
the Purchasers (i) any mail, packages and other communications addressed to the
Sellers relating to the Project, except as otherwise contemplated by the
Management Services Agreement, and (ii) any cash or other property that
Reorganized Apex or the Sellers receive and that properly belongs to the
Purchasers, including any insurance proceeds, payments with respect to
receivables, and interest payable thereon.

 

Section 5.5                                      Solicitation of Transactions.

 

(a)                                  From the date of this Agreement to the date
this Agreement is terminated pursuant to Section 8.1, the Sellers shall not, and
shall cause all Apex Affiliates, MSC and AMM and the Representatives of the
Sellers, Apex Affiliates, MSC and AMM not to, directly or indirectly,
(i) solicit, initiate, knowingly facilitate or knowingly encourage the
submission of, or any inquiries with respect to, any Alternative Proposal by a
Third Party; (ii) participate in any discussions or negotiations with a Third
Party or such Third Party’s Representatives regarding, or furnish to any Third
Party or Third Party Representative any information or data with respect

 

29

--------------------------------------------------------------------------------


 

to, or otherwise cooperate in any way with respect to, or assist or participate
in, any Alternative Proposal or any potential Alternative Proposal; or
(iii) enter into any letter of intent, memorandum of understanding, acquisition
agreement or other agreement, arrangement or understanding that contemplates an
Alternative Proposal by such Third Party or requiring the Sellers to terminate,
abandon or fail to consummate this Agreement or any of the Transactions;
provided, that prior to the termination of this Agreement, the Sellers, in
connection with any bona fide Alternative Proposal received by the Sellers
without any violation of clause (i) above, may furnish information and data to a
Third Party and such Third Party’s Representatives and take any other action
referred to in clause (ii) above, if:  (A) the Board of Directors of Apex
determines in good faith that the Alternative Proposal constitutes, or may lead
to, a Superior Proposal; (B) Apex gives Sumitomo prompt written notice of the
Sellers’ intention to furnish information or data to or to engage in
negotiations or discussions with the Third Party submitting such Acquisition
Proposal or such Third Party’s Representatives; (C) prior to providing any
information or data to such Third Party or Third Party’s Representatives, Apex
enters into a confidentiality agreement with such Third Party which shall not
contain restrictions that would prevent the Sellers from complying with their
disclosure obligations under this Section 5.5; and (D) the Fee Approval Motion
has been approved by the Bankruptcy Court.

 

(b)                                 For purposes of this Agreement, a “Superior
Proposal” means any bona fide written Alternative Proposal, not solicited,
initiated or knowingly encouraged in violation of clause (i) of Section 5.5(a),
made by a Third Party to (i) acquire, directly or indirectly, (A) all or
substantially all of the MSC Acquired Shares and the AMM Acquired Quota or all
or substantially all of the assets of MSC and AMM and (B) all or substantially
all of the other Purchased Properties and (ii) assume the Assumed Liabilities,
if and only if the Board of Directors of Apex reasonably determines (after
consultation with its financial advisor) that (x) the proposed transaction would
be more favorable from a financial point of view to Apex’s stockholders and/or
creditors than the Transactions, taking into account at the time of such
determination any changes to the terms of this Agreement that as of that time
had been agreed by Sumitomo and the amount of the release, if any, of Apex and
any Apex Affiliates from their obligations under the Financing Documents
contemplated by such Alternative Proposal, and (y) the subject Alternative
Proposal is otherwise likely to be consummated, taking into account all legal,
financial, regulatory, and other aspects of the proposal and the Person making
the proposal.

 

(c)                                  None of Apex nor any Seller shall approve
any Alternative Proposal by a Third Party or cause or permit Apex or any Seller
to take any action contemplated by Section 5.5(a)(iii); provided, however,
notwithstanding the foregoing, Apex may, in response to a written Alternative
Proposal received by the Sellers and provided, that there has been no violation
of Section 5.5(a)(i) in connection with such Alternative Proposal (or any
precursor or related Acquisition Proposal), take any of the actions described in
the first sentence of this Section 5.5 (c) (i.e., approving an Alternative
Proposal by a Third Party or taking an action described in Section 5.5(a)(iii))
(each a “Specified Action”) if, and only if:

 

(i)                                    the Board of Directors of Apex shall have
determined in good faith (after consultation with outside legal counsel) that
failing to take

 

30

--------------------------------------------------------------------------------


 

such Specified Action would be inconsistent with such Board’s fiduciary duties;

 

(ii)                                 the Board of Directors of Apex shall have
determined that such Alternative Proposal constitutes a Superior Proposal (a
“Designated Superior Proposal”);

 

(iii)                             the Board of Directors of Apex shall have
provided written notice to Sumitomo that it intends to take a Specified Action
in response to such Designated Superior Proposal (a “Notice of Designated
Superior Proposal”), which notice shall attach the most current form or draft of
any written agreement providing for the transaction contemplated by such
Designated Superior Proposal; and

 

(iv)                             Sumitomo shall not have made, during the period
commencing upon its receipt of such Notice of Designated Superior Proposal and
ending seven (7) Business Days thereafter (the “Matching Period”), (x) an offer
or proposal that the Board of Directors of Apex determines in good faith, after
consultation with outside legal counsel and a financial advisor of nationally
recognized reputation, is at least as favorable, from a financial point of view,
to Apex as such Designated Superior Proposal and (y) an offer to pay up to
US$250,000 of the documented expenses of the Person making the Designated
Superior Proposal in the event that Sumitomo’s offer described in clause (x) is
accepted and the Designated Superior Proposal is rejected.

 

During the Matching Period, Apex and its Representatives shall meet with
Sumitomo and negotiate in good faith with respect to any revisions to this
Agreement Sumitomo may propose.  Apex shall deliver to Sumitomo a new Notice of
Designated Superior Proposal with respect to (A) each material revision or
material modification to a Designated Superior Proposal that was the subject of
a previous Notice of Designated Superior Proposal where such revision or
modification is adverse to Apex, and (B) each other material revision or
material modification to a Designated Superior Proposal that was the subject of
a previous Notice of Designated Superior Proposal where such revision or
modification is made during a Matching Period, and a new Matching Period shall
commence for purposes of this Section 5.5(b) under either of the circumstances
described in clauses (A) and (B) above at the time Sumitomo receives the new
Notice of Designated Superior Proposal.  Notwithstanding anything to the
contrary contained in this Agreement, none of the Sellers shall be entitled to
take a Specified Action unless (x) any and all such Matching Periods have
expired, (y) this Agreement has been, or concurrently is, terminated by its
terms pursuant to Section 8.1(j), and (z) the Sellers have paid, or concurrently
with the taking of a Specified Action, pay, the Reimbursement Amount to the
Purchasers by wire

 

31

--------------------------------------------------------------------------------


 

transfer of immediately available funds, and confirm in a writing delivered to
the Purchasers, the Sellers’ obligation to pay the Break-Up Fee in the
circumstances described in Section 8.3.

 

(d)                                 The Sellers immediately shall, and shall
cause their Representatives immediately to, cease and cause to be terminated any
discussions or negotiations with any Persons that may be ongoing with respect to
any Alternative Proposal existing prior to the date of this Agreement.

 

(e)                                  From the date of this Agreement to the date
this Agreement is terminated pursuant to Section 8.1, Apex shall: (i) promptly
(and in any event within 24 hours) advise Sumitomo orally and in writing of the
receipt, directly or indirectly, of any Alternative Proposal or any inquiries
relating to an Alternative Proposal or any request for information with respect
to any Alternative Proposal, including the material terms and conditions of such
Alternative Proposal and the identity of the Person making such Alternative
Proposal, inquiry or request, and furnish Sumitomo a copy of any such written
Alternative Proposal, inquiry or request and a copy of any information provided
to or by such Person; and (ii) promptly (and in any event within 24 hours)
advise Sumitomo orally and in writing of any material changes in any such
Alternative Proposal, inquiry or request. Apex shall provide Sumitomo with 48
hours’ prior notice (or such lesser prior notice as is provided to the members
of the Board of Directors of Apex) of any meeting of the Board of Directors of
Apex at which the Board of Directors of Apex is expected to consider any
Alternative Proposal, inquiry or request or to consider providing information to
any Person or group in connection with an Alternative Proposal, inquiry or
request.

 

(f)                                    Without limiting the generality of the
foregoing, the Sellers acknowledge and hereby agree that any violation of the
restrictions set forth in Section 5.5(a) by any Representative of the Sellers
shall be deemed to be a breach of Section 5.5(a) by the Sellers.  The Sellers
shall notify their Representatives of the restrictions under
Section 5.5(a) promptly after the date hereof.

 

Section 5.6                                      Return of ASC Bolivia L/C
Collateral.  ASC Bolivia has posted US$500,000 as cash collateral to secure a
letter of credit issued on behalf of ASC Bolivia in favor of Antofagasta Railway
Company PLC.  Apex and Sumitomo shall take commercially reasonable efforts to
have such cash collateral released and repaid to Apex at Closing, or, in lieu
thereof, Sumitomo may elect to pay Apex at Closing the sum of US$500,000 (such
release or payment being the “L/C Collateral Payment”).  If Sumitomo makes the
L/C Collateral Payment, Apex shall assign to Sumitomo all of Apex’s right, title
and interest in and to such cash collateral.

 

Section 5.7                                      Dissolution of ASF.  Promptly
following the date hereof, Apex and Sumitomo shall take and shall cause their
respective Affiliates to take the steps required to adopt and implement a plan
for the liquidation and dissolution of ASF.

 

Section 5.8                                      Reimbursement of Apex
Expenditures.  Sumitomo shall cause MSC to pay in cash within three (3) Business
Days after the Closing Date, US$2,500,000, in complete

 

32

--------------------------------------------------------------------------------


 

satisfaction of the expenditures made by Apex or any Apex Affiliate on behalf of
MSC up to the Term Sheet Date as set forth on Schedule F (“Apex Reimbursable
Expenditures”).  Other than payment of the Apex Reimbursable Expenditures, Apex
and any Apex Affiliate shall not demand and shall not cause MSC to pay to Apex
or any Apex Affiliate any amount attributable to expenditures made by Apex or
any Apex Affiliate on behalf of MSC on or prior to the Term Sheet Date.  For
clarification, Apex Reimbursable Expenditures are not intended to be included in
or be a part of the Deferred Management Fee Obligations, and Apex and any Apex
Affiliate shall be entitled to payment of the Apex Reimbursable Expenditures
notwithstanding the sale and release by the Service Company of the Deferred
Management Fee Obligations. For the avoidance of doubt, MSC shall continue to
pay the Management Fee Obligations and reimbursables arising in the ordinary
course, from the Term Sheet Date to the Closing Date.

 

Section 5.9                                      Efforts to Prevent Insolvency. 
To the extent within the control of Apex, Apex shall cause Apex Sweden, Apex
Luxembourg, AMM, ASC Bolivia and Service Company to meet their respective
obligations through the Closing Date to prevent the filing of Insolvency
Proceedings.  In addition, to the extent within the control of Apex or
Reorganized Apex, Apex or Reorganized Apex, as applicable, shall cause Apex
Luxembourg to prevent the filing of an Insolvency Proceeding for a period of at
least six (6) months and ten (10) days from the Closing Date.  Notwithstanding
the foregoing, nothing shall prevent Apex, Apex Sweden, Apex Luxembourg, AMM,
ASC Bolivia or Service Company from taking any actions in connection with any
such filing required under applicable Law, provided that no such filing shall
excuse Apex, Reorganized Apex, any Seller or any other Apex Affiliate from any
of its obligations under this Agreement or any other Transaction Document.

 

Section 5.10                                SC Working Capital Facility. 
Nothing in this Agreement shall restrict, limit or otherwise affect or alter any
of SC Minerals’ rights under the Working Capital Loan Agreement to acquire
additional equity securities of MSC in accordance with the terms thereof, and
neither this Agreement nor any of the other Transaction Documents shall be
deemed to impose any duty or obligation on SC Minerals to refrain from
exercising any and all of its rights under the Working Capital Loan Agreement.

 

Section 5.11                                Transmission Line. The Sellers have
advised the Purchasers that ASC Bolivia has been engaging in discussions
regarding the acquisition of title to the Transmission Line but that such
acquisition may not be completed by the Closing.  From the date hereof, the
Sellers shall continue to keep the Purchasers apprised of the progress of such
discussions and negotiations and shall provide the Purchasers with an
opportunity to review and approve any related draft documents (such approval not
to be unreasonably delayed, conditioned or withheld) and each of the Purchasers,
Apex, MSC, and ASC Bolivia shall cooperate to, as promptly as practicable
following the Closing, effect the transfer to MSC of all right, title, and
interest in and to the Transmission Line in a manner reasonably satisfactory to
MSC.

 

Section 5.12                                Public Announcements.  The Sellers,
on the one hand, and the Purchasers, on the other hand, shall consult with each
other before issuing, and provide each other the opportunity to review and
comment upon, any press release or other public statements with

 

33

--------------------------------------------------------------------------------


 

respect to this Agreement or the Transactions and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable Law, Legal Proceedings or by obligations pursuant
to any listing agreement with any national securities exchange.

 

Section 5.13                                Enforcement in Bolivia.  Upon
reasonable request by a Party, all Parties shall fully legalize all signatures
to this Agreement and any other Transaction Document in accordance with Bolivian
law as promptly as practicable.

 

ARTICLE VI
CONDITIONS TO CLOSING

 

Section 6.1                                      Conditions to Sumitomo’s
Obligations.  The obligations of the Purchasers to purchase the Purchased
Properties and to consummate the Transactions are subject to the satisfaction,
on or prior to the Closing Date, of each of the following conditions, any of
which may be waived (in whole or in part) by the Purchasers:

 

(a)                                  Closing Deliveries to Sumitomo.

 

(i)                                    Each of the items described as being
executed and delivered by the Sellers or any other Person pursuant to
Section 1.6(a), shall have been executed by the Sellers and such Person, as
applicable, and delivered to the Purchasers, and the Sellers shall comply with
each of their other obligations under Section 1.6(a).

 

(ii)                                The Sellers shall have delivered to the
Purchasers copies of each of the public deeds evidencing the Governing Documents
of MSC, duly certified by a notary public under Bolivian Law, together with
certified copies of the registration of all such public deeds in the Registry of
Commerce of Bolivia under the care of Fundempresa, each such certificate to be
on or shortly prior to the Closing Date;

 

(iii)                             The Sellers shall have delivered to the
Purchasers a copy of the registration of MSC in the Registry of Commerce of
Bolivia under the care of Fundempresa with an updated certificate of commercial
registration for year 2008 (certificado de actualización de matricula) issued on
or shortly prior to the Closing Date by the Registry of Commerce of Bolivia
under the care of Fundempresa;

 

(iv)                             The Sellers shall have delivered to the
Purchasers a recent notarized copy of the then current articles of association
(statuts coordonnés) of Apex Luxembourg on or shortly prior to the Closing Date;

 

34

--------------------------------------------------------------------------------


 

(v)                                The Sellers shall have delivered to the
Purchasers a copy of the articles of association (bolagsordning) of Apex Sweden,
duly certified by the Swedish Companies Registration Office (Bolagsverket) on or
shortly prior to the Closing Date;

 

(vi)                             The Sellers shall have delivered to the
Purchasers copies of each of the public deeds evidencing the Governing Documents
of AMM, as amended to reflect the new legislation regarding Swiss LLC’s as of
January 1, 2008, duly certified by the commercial registry of the Canton of Zug
and a certified copy of the extract from the commercial register of the Canton
of Zug (Handelsregisteramt des Kanton Zug — Hauptregister) regarding AMM on or
shortly prior to the Closing Date;

 

(vii)                          The Sellers shall have delivered to the
Purchasers a certificate of the President and Secretary of MSC, dated as of the
Closing Date, in form and substance reasonably satisfactory to Sumitomo, as to
no amendments to the Governing Documents of MSC since the date specified in
Section 6.1(a)(iii);

 

(viii)                       The Sellers shall have delivered to the Purchasers
a certificate signed by a managing officer of AMM, dated as of the Closing Date,
in form and substance reasonably satisfactory to Sumitomo, as to no amendments
to the Governing Documents of AMM since the date of the certification specified
in Section 6.1(a)(vi);

 

(ix)                               The Sellers shall have delivered to the
Purchasers a certificate of a manager of Apex Luxembourg, dated as of the
Closing Date, in form and substance reasonably satisfactory to Sumitomo, as to
(i) no amendments to the Governing Documents of Apex Luxembourg since the date
mentioned in Section 6.1(a)(iv), (ii) the resolutions of the managers of Apex
Luxembourg authorizing the execution, delivery, and performance of the
Transaction Documents to which it is a party and the Transactions; and
(iii) incumbency and signatures of the managers of Apex Luxembourg executing
such Transaction Documents and any other documents relating to the Transactions;

 

(x)                                  The Sellers shall have delivered to the
Purchasers a certificate of a director of Apex Sweden, dated as of the Closing
Date, in form and substance reasonably satisfactory to Sumitomo, as to (i) no
amendments to the Governing Documents of Apex Sweden since the date mentioned in
Section 6.1(a)(v), (ii) the resolutions of the shareholders and the board of
directors of Apex Sweden

 

35

--------------------------------------------------------------------------------


 

authorizing the execution, delivery, and performance of the Transaction
Documents to which it is a party and the Transactions; and (iii) incumbency and
signatures of the directors of Apex Sweden executing such Transaction Documents
and any other documents relating to the Transactions; and

 

(xi)                              The Sellers shall have made available and, if
requested, delivered to the Purchasers’ Bolivian counsel certified copies
(testimonios) of all management powers of attorney and special powers of
attorney, granted by either (i) resolution of the MSC board of directors;
(ii) by delegation; or (iii) by an attorney in fact pursuant to authority
granted upon it, from the date hereof to the Closing Date.

 

(b)                                 Required Consents.  The Purchasers shall
have received all Sumitomo Required Consents and all Authorizations and
Governmental Approvals set forth in Section 3.2(a) of the Apex Disclosure
Schedule, from the Person to whom such consent applies, in each case, in form
and substance reasonably acceptable to the Purchasers.

 

(c)                                  Representations and Warranties. The
representations and warranties of the Sellers set forth in this Agreement
(a) that are qualified by materiality or Material Adverse Effect will be true
and correct and (b) that are not qualified by materiality or Material Adverse
Effect will be true and correct in all material respects, in each case on and as
of the Closing with the same force and effect as if they had been made on the
Closing Date (except for any such representations and warranties that, by their
terms, speak only as of a specific date or dates, in which case such
representations and warranties that are qualified by materiality or Material
Adverse Effect will be true and correct, and such representations and warranties
that are not qualified by materiality or Material Adverse Effect will be true
and correct in all material respects, on and as of such specified date or
dates).

 

(d)                                 Covenants and Agreements.  The Sellers shall
have performed in all material respects the covenants, agreements and conditions
required by this Agreement to be performed, satisfied and complied with by them
hereunder on or prior to the Closing.

 

(e)                                  Intentionally Deleted.

 

(f)                                    No Bankruptcy of Apex Sweden and Apex
Luxembourg.  Neither Apex Sweden nor Apex Luxembourg shall be the subject of any
Insolvency Proceeding.

 

(g)                                 Bankruptcy Conditions.  (i) The Confirmation
Order, approving this Agreement and the other Transaction Documents, authorizing
Apex and Service Company to enter into and perform their respective obligations
hereunder and under the other Transaction Documents, assign their right, title
and interest in this Agreement to Reorganized Apex and containing the general
releases contemplated hereunder, in form and substance, reasonably

 

36

--------------------------------------------------------------------------------


 

satisfactory to Sumitomo, shall have been entered on the Bankruptcy Court’s
docket by the Clerk of the Bankruptcy Court and such order shall have become a
Final Order and (ii) the conditions precedent to the occurrence of the effective
date of the Plan shall have occurred.

 

(h)                                 Dissolution of ASF.  Either (i) the
directors of ASF shall have applied to the Registrar of Companies of the Cayman
Islands to have ASF struck from the registrar or (ii) Sumitomo Corporation and
Apex Luxembourg shall have passed a special resolution requiring ASF to be wound
up voluntarily and appointing a liquidator.

 

(i)                                     Cayman Insolvency Proceedings.  Apex
shall have commenced a joint provisional liquidation proceeding under Cayman
Law, and (i) The Grand Court of the Cayman Islands shall have made orders
appointing joint provisional liquidators for Apex on terms which empower those
joint provisional liquidators to approve the Transactions or to concur with
actions taken by the Board of Directors of Apex to enter into the Transactions;
and (ii) such joint provisional liquidators shall have granted such approval or
concurrence, in writing, as applicable.

 

(j)                                     Expropriation and Change in Law.  Except
for any such notice or threat pursuant to a Law of general applicability,
neither MSC nor AMM has received written notice of, or has been threatened with,
any action by any Governmental Authority as a result of any laws or legislation
enacted after the date hereof and prior to the Closing Date that would require
the sale, transfer, disposition, voluntary or involuntary, by way of
condemnation, expropriation or otherwise, of the Mining Concessions, any portion
of MSC’s or AMM’s equity capital or any material portion of MSC’s or AMM’s
assets.

 

Section 6.2                                      Conditions to Apex’s
Obligations.  The obligation of the Sellers to sell the Purchased Properties and
to consummate the Transactions contemplated hereby is subject to the
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived (in whole or in part) by the Sellers.

 

(a)                                  Closing Deliveries to the Sellers.

 

(i)                                    Each of the items described as being
executed and/or delivered by the Purchasers pursuant to Section 1.6(b), shall
have been executed by the Purchasers, as applicable, that are parties thereto
and delivered to the Sellers and the Purchasers shall comply with each of their
other obligations under Section 1.6(b);

 

(ii)                                 Sumitomo shall have delivered to Apex a
certificate of the General Manager, Corporate Legal & General Affairs Department
of Sumitomo, dated as of the Closing Date, in form and substance reasonably
satisfactory to Apex, as to (i) the resolutions of the board of directors (or a
duly authorized committee thereof) of Sumitomo authorizing the execution,
delivery, and performance of this Agreement and the other Transaction Documents
to which it is

 

37

--------------------------------------------------------------------------------


 

a party; and (ii) incumbency and signatures of the officers of Sumitomo
executing such Transaction Documents and any other documents relating to the
Transactions.

 

(iii)                             SC Minerals shall have delivered to the
Sellers a certificate of a director of SC Minerals, dated as of the Closing
Date, in form and substance reasonably satisfactory to the Sellers, as to
(i) the resolutions of the board of directors (or a duly authorized committee
thereof) of SC Minerals authorizing the execution, delivery, and performance of
this Agreement and the other Transaction Documents to which it is a party; and
(ii) incumbency and signatures of the directors of SC Minerals executing such
Transaction Documents and any other documents relating to the Transactions.

 

(iv)                             Each SC Designated Purchaser shall have
delivered to the Sellers a certificate of a director of such SC Designated
Purchaser, dated as of the Closing Date, in form and substance reasonably
satisfactory to the Sellers, as to (i) the resolutions of the board of directors
(or a duly authorized committee thereof) of such SC Designated Purchaser
authorizing the execution, delivery, and performance of this Agreement and the
other Transaction Documents to which it is a party; and (ii) incumbency and
signatures of the director of such SC Designated Purchaser executing such
Transaction Documents and any other documents relating to the Transactions.

 

(v)                                The applicable SC Designated Purchaser shall
have delivered to MSC a notice of the assignment of each Shareholder Loan.

 

(b)                                 Representations and Warranties. The
representations and warranties of the Purchasers set forth in this Agreement
(a) that are qualified by materiality or Material Adverse Effect will be true
and correct and (b) that are not qualified by materiality or Material Adverse
Effect will be true and correct in all material respects, in each case on and as
of the Closing with the same force and effect as if they had been made on the
Closing Date (except for any such representations and warranties that, by their
terms, speak only as of a specific date or dates, in which case such
representations and warranties that are qualified by materiality or Material
Adverse Effect will be true and correct, and such representations and warranties
that are not qualified by materiality or Material Adverse Effect will be true
and correct in all material respects, on and as of such specified date or
dates).

 

(c)                                  Covenants and Agreements.  The Purchasers
shall have performed in all material respects the covenants, agreements and
conditions required by this Agreement to be performed, satisfied and complied
with by them hereunder on or prior to the Closing.

 

38

--------------------------------------------------------------------------------


 

(d)                                 Required Consents. The Sellers shall have
received all Apex Required Consents, in each case, in form and substance,
reasonably acceptable to the Sellers.

 

(e)                                  Bankruptcy Condition. The Confirmation
Order, in form and substance reasonably satisfactory to the Sellers shall have
been entered on the Bankruptcy Court’s docket by the Clerk of the Bankruptcy
Court.

 

(f)                                    Financing Documents. Apex and any
applicable Apex Affiliate shall have received terminations and releases, in form
and substance reasonably satisfactory to Apex, evidencing the termination of all
of Apex’s and any Apex Affiliate’s obligations under the Financing Documents,
other than any distributions to be made to the Senior Lender Group (as defined
in the Common Security Agreement) under the Plan.

 

(g)                                 Releases of Third Party Guarantees.  Apex
and any applicable Apex Affiliate shall have received either (i) terminations
and releases, in form and substance reasonably satisfactory to Apex, evidencing
the termination of all of Apex’s and any Apex Affiliate’s obligations under
those guarantees and other obligations of Apex and any Apex Affiliate listed on
Section 6.2(g) of the Apex Disclosure Schedule to the extent such guarantees and
obligations relate to the business and assets of MSC, AMM or to any other
Purchased Properties or (ii) an assumption by the Purchasers of the obligations
of Apex and the Apex Affiliates referred to in clause (i) of this
Section 6.2(g), which assumption shall be in form and substance reasonably
satisfactory to Apex.

 

(h)                                 Receipt of L/C Collateral Payment.  Apex
shall have received the L/C Collateral Payment.

 

(i)                                     Apex Reimbursable Expenditures.  Apex
shall have been paid the Apex Reimbursable Expenditures.

 

(j)                                     Cayman Insolvency Proceedings.  The
joint provisional liquidator appointed by The Grand Court of the Cayman Islands
shall have either approved the Transactions or concurred with the actions taken
by the Board of Directors of Apex to enter into the Transactions, in each case,
in writing.

 

Section 6.3                                      Conditions to Obligations of
Each Party.  The respective obligations of each Party to this Agreement to
consummate the Transactions shall be subject to the satisfaction, on or prior to
the Closing Date, of each of the following conditions, which may be waived by
the Purchasers or the Sellers, as applicable, in writing:

 

(a)                                  No Legal Impediments to Closing.  There
shall not be in effect any Legal Proceeding preventing the consummation of the
Transactions, seeking any Losses as a result of the Transactions, or otherwise
affecting the right or ability of the Purchasers to own, operate or control the
Purchased Properties, nor shall any Legal Proceeding be pending that seeks any
of the foregoing.  There shall not be any Law prohibiting the Sellers from
selling or the Purchasers

 

39

--------------------------------------------------------------------------------


 

from owning, operating or controlling the Purchased Properties, or that makes
this Agreement or the consummation of any of the Transaction Documents illegal.

 

(b)                                 Regulatory Approvals.  Any waiting period,
and any extensions thereof, applicable to the consummation of the Transactions
under any applicable Law shall have expired or been terminated, and any
approvals required thereunder shall have been obtained.

 

(c)                                  Management Services Agreement. The
Management Services Agreement shall have been duly executed and delivered by
each signatory thereto; provided that Apex and Sumitomo shall have finalized
Schedules B, C, F and G in accordance with the provisions of the Management
Services Agreement.

 

ARTICLE VII
SURVIVAL AND INDEMNIFICATION

 

Section 7.1                                      Survival.  (a) All
representations and warranties contained in this Agreement or in any certificate
or other writing delivered pursuant hereto or in connection herewith shall
terminate on the Closing Date and shall not be subject to any claim after the
Closing Date, provided, however, that the representations and warranties of Apex
contained in Section 2.1(f), (g), (h), (i), (j) and (k), (Ownership of Purchased
Properties) and the representations and warranties contained in
Section 3.1(b) and Section 3.1(d) (Capitalization) (the “Special Representations
and Warranties”) will remain operative and in full force and effect, regardless
of any investigation or disclosure made by or on behalf of any of the Parties,
including as against Reorganized Apex, indefinitely ; provided, further, that
the representations and warranties of Apex contained in Section 3.13 (Interested
Party Transactions) will remain operative and in full force and effect,
regardless of any investigation or disclosure made by or on behalf of any of the
Parties, including as against Reorganized Apex, until the two-year anniversary
of the Closing Date; provided, further, that such expiration shall not affect
the rights of any Indemnified Party under this Article VII or otherwise to seek
recovery for indemnifiable Losses arising out of any fraud or intentional
misrepresentation by any Party until the expiration of the applicable statute of
limitations.  All covenants of the Parties will survive according to their
respective terms.

 

(b) (i) All liabilities of Reorganized Apex and the Sellers for indemnification
(A) pursuant to Section 7.2(a)(i) or Section 7.2(a)(ii), shall survive
indefinitely, (B) pursuant to Section 7.2(a)(iii), shall survive until the
two-year anniversary of the Closing Date, (C) pursuant to Section 7.2(a)(iv),
shall survive according to the respective terms of such covenant and (D) in each
case, shall not be subject to objection or disallowance under Section 502(e) of
the Bankruptcy Code.

 

(ii) All liabilities of the Purchasers for indemnification (A) pursuant to
Section 7.2(b)(i), shall survive indefinitely and (B) pursuant to
Section 7.2(b)(ii), shall survive according to the respective terms of such
covenant.

 

40

--------------------------------------------------------------------------------


 

Section 7.2                                      Indemnification.  (a) From and
after the Closing Date, Reorganized Apex and the Sellers shall jointly and
severally indemnify and hold harmless the Purchasers, each Sumitomo Affiliate,
MSC, AMM and each of their respective Representatives (each a “Sumitomo
Indemnified Party”) from any Losses arising out of or resulting from, or
relating to (i) any Excluded Liabilities, (ii) any inaccuracy or breach of a
Special Representations and Warranty, (iii) any inaccuracy or breach of the
representations and warranties contained in Section 3.13 (Interested Party
Transactions) or (iv) any breach of any covenant of Apex or any Seller in this
Agreement , the Bill of Sale, the Assignment and Assumption Agreement or the AMM
Assignment Agreement.

 

(b)                                 From and after the Closing Date, the
Purchasers shall jointly and severally indemnify and hold harmless Reorganized
Apex and the Sellers, and each of their respective Representatives (each an
“Apex Indemnified Party”), from any Losses arising out of or resulting from, or
relating to (i) any Assumed Liability or (ii) any breach of any covenant of the
Purchasers in this Agreement, the Bill of Sale, the Assignment and Assumption
Agreement or the AMM Assignment Agreement.

 

Section 7.3                                      Tax Indemnity.  From and after
the Closing Date, Reorganized Apex and the Sellers shall jointly and severally
indemnify and hold harmless the Purchasers, MSC and AMM from all Taxes resulting
from the several liability of MSC or AMM solely by reason of either MSC or AMM
having been a member of any consolidated, combined or unitary group of which
Apex or an Apex Affiliate was the common parent on or prior to the Closing Date.

 

Section 7.4                                      Limitations on
Indemnification.  Notwithstanding anything herein to the contrary, Reorganized
Apex and the Sellers shall not be obligated to indemnify the Indemnified Parties
under this Article VII:  (i) unless the aggregate of all Losses indemnifiable by
the Sellers exceeds US$1,000,000 (the “Indemnity Basket”), in which case the
Indemnified Parties shall be entitled to recover all Losses, including the
amount equal to the Indemnity Basket up to a total aggregate amount of the Cash
Purchase Price (the “Indemnification Cap”); provided, however, that the
Indemnification Cap and the Indemnity Basket shall not apply to any of the
Indemnifying Party’s indemnification obligations arising out of, relating to or
resulting from the Excluded Liabilities or fraud or intentional
misrepresentation by the Sellers.

 

Section 7.5                                      Intentionally Deleted.

 

Section 7.6                                      Procedures for Indemnification.

 

(a)                                  An Indemnified Party shall, promptly
following the discovery of any matter that may give rise to any Losses, notify
the Indemnifying Party in writing of its claim for indemnification for such
Losses, specifying in reasonable detail the nature of such Losses and the amount
of the Losses estimated to accrue therefrom; provided, however, that the
Indemnified Party’s failure to so notify the Indemnifying Party shall not
release the Indemnifying Party, in whole or in part, from its obligations under
this Article VII, except to the extent (and solely to the extent) that the
Indemnifying Party has been actually prejudiced as a result of such failure.

 

41

--------------------------------------------------------------------------------


 

Thereafter, the Indemnified Party shall deliver to the Indemnifying Party,
within five (5) Business Days after the Indemnified Party’s receipt of such
request, all information and documentation reasonably requested by the
Indemnifying Party with respect to such Losses.  Following notification to the
Indemnifying Party pursuant to this Section 7.6, the Indemnified Party may, at
the sole expense and liability of the Indemnifying Party, exercise full control
of the defense, compromise, or settlement of any Legal Proceeding that may give
rise to a claim for indemnification under this Article VII, unless and until the
Indemnifying Party (i) delivers a written confirmation to such Indemnified Party
that the indemnification provisions of this Article VII are applicable to such
Legal Proceeding and that, subject to the other provisions of this Article VII,
the Indemnifying Party shall indemnify such Indemnified Party in respect of such
Legal Proceeding pursuant to the terms of this Article VII; (ii) notifies such
Indemnified Party in writing of the Indemnifying Party’s intention to assume the
defense thereof and thereafter conducts the defense actively and diligently; and
(iii) retains legal counsel reasonably satisfactory to such Indemnified Party to
conduct the defense of such Legal Proceeding.  Notwithstanding anything to the
contrary in the immediately preceding sentence, the Indemnifying Party shall not
have any right to assume the defense of such Legal Proceeding, if (1) such Legal
Proceeding seeks an injunction or other equitable relief and not money damages
only; or (2) the settlement or compromise of, or an adverse judgment with
respect to, such Legal Proceeding is, in the good faith judgment of the
Indemnified Party, likely to establish a precedent, custom or practice
materially adverse to the continuing business interests or the reputation of the
Indemnified Party.

 

(b)                                 The Indemnified Party and the Indemnifying
Party shall use their commercially reasonable efforts to cooperate with the
party assuming the defense, compromise, or settlement of any such Legal
Proceeding in accordance herewith in any manner that such party may reasonably
request.  If the Indemnifying Party assumes the defense of any such Legal
Proceeding, the Indemnified Party shall have the right to employ separate
counsel and to participate in (but not control) the defense, compromise, or
settlement thereof, but the fees and expenses of such counsel shall be the
expense of such Indemnified Party unless (i) the Indemnifying Party has
specifically agreed to pay such fees and expenses or (ii) the Indemnified Party
has been advised by its counsel that there may be one or more legal defenses
from claims available to it that are different from or additional to those
available to the Indemnifying Party or that there may be a conflict of interest
between the Indemnifying Party and the Indemnified Party in the conduct of the
defense of such Legal Proceeding (in either of which cases the Indemnifying
Party shall not have the right to direct the defense, compromise, or settlement
of such Legal Proceeding on behalf of the Indemnified Party), and in any such
case the reasonable fees and expenses of such separate counsel shall be borne by
the Indemnifying Party, it being understood and agreed, however, that the
Indemnifying Party shall not be liable for the fees and expenses of more than
one separate firm of attorneys at any time for the Indemnified Party.  No
Indemnified Party shall settle or compromise or consent to entry of any judgment
with respect to any such Legal Proceeding for which it is entitled to
indemnification hereunder without the prior written consent of the Indemnifying
Party, unless the Indemnifying Party fails to assume control of such Legal
Proceeding in the manner provided in this Section 7.6(b).  The Indemnifying
Party shall not, without the written consent of the Indemnified Party, settle or
compromise or consent

 

42

--------------------------------------------------------------------------------


 

to entry of any judgment with respect to any such Legal Proceeding (i) in which
any relief other than the payment of money damages is or may be sought against
any Indemnified Party or (ii) that does not include as an unconditional term
thereof the giving by the claimant, party conducting such investigation,
plaintiff or petitioner to such Indemnified Party of a release from all Losses
with respect to such Legal Proceeding.

 

ARTICLE VIII
TERMINATION

 

Section 8.1                                      Events of Termination.  This
Agreement may be terminated prior to the Closing:

 

(a)                                  at any time by mutual written consent
executed by the Sellers and the Purchasers;

 

(b)                                 by either the Purchasers or the Sellers if
(i) the non-terminating party is in material breach of any material provision of
this Agreement and such breach shall not have been cured within thirty (30) days
of receipt by such party of written notice from the terminating party of such
breach; and (ii) the terminating party is not, on the date of termination, in
material breach of any material provision of this Agreement;

 

(c)                                  by the Purchasers if the Plan Support
Agreement has not been executed and delivered to Apex by the Required Lenders on
or before the date hereof;

 

(d)                                 by the Purchasers if Apex has not commenced
the Bankruptcy Case by January 12, 2009;

 

(e)                                  by the Purchasers if the Fee Approval
Motion has not been approved by the Bankruptcy Court within ten (10) days of the
Petition Date or such later date that the Bankruptcy Court holds a hearing to
consider approval of the Fee Approval Motion, which shall, in no event, be later
than twenty (20) days following the Petition Date;

 

(f)                                    by the Purchasers if the Support Motion
has not been approved by the Bankruptcy Court on (i) an interim basis within ten
(10) days of the Petition Date or (ii) a final basis within twenty (20) days of
the Petition Date;

 

(g)                                 by the Purchasers if the Confirmation Order
has not been entered on the Bankruptcy Court docket by March 16, 2009;

 

(h)                                 by the Purchasers if the Confirmation Order
has not become a Final Order by March 26, 2009;

 

(i)                                     by either the Purchasers or the Sellers
if (i) satisfaction of a closing condition of the terminating party in
Article VI is impossible; and (ii) the terminating party is not, on the date of
termination, in material breach of any material provision of this Agreement;

 

43

--------------------------------------------------------------------------------


 

(j)                                     by the Purchasers or the Sellers if the
Sellers take a Specified Action in compliance with Section 5.5 provided, the
Sellers may not terminate this Agreement pursuant to this Section 8.1(j), and
any such purported termination of this Agreement by the Sellers shall be void
unless the Board of Apex shall have taken such Specified Action in full
compliance with the procedures specified in Section 5.5(c), and either (A) if
such termination occurs on or after the Petition Date, prior to or
simultaneously with such termination the Bankruptcy Court shall have approved
the Fee Motion in its entirety authorizing Apex to pay the Break-Up Fee and
Reimbursement Amount to Sumitomo as provided in Section 8.3, or (B) if such
termination occurs prior to the Petition Date, prior to or simultaneously with
such termination, the Sellers shall have paid the Reimbursement Amount to
Sumitomo and confirmed in writing their obligation to pay the Break-Up Fee as
provided in Section 8.3;

 

(k)                                  by (i) the Purchasers if (A) the Closing
has not occurred on or prior to March 31, 2009 for any reason; and (B) the
Purchasers are not, on the date of termination, in material breach of any
material provision of this Agreement, or (ii) the Sellers if (A) the Closing has
not occurred on or prior to June 30, 2009 for any reason; and (B) the Sellers
are not, on the date of termination, in material breach of any material
provision of this Agreement; or

 

(l)                                     by either the Purchasers or the Sellers
if consummation of the Transactions has been prohibited by a final,
non-appealable order, decree or injunction of a court of competent jurisdiction
or other Governmental Authority.

 

Section 8.2                                      Effect of Termination or
Breach.

 

(a)                                  Except as specifically set forth in
Section 8.2(b), in the event this Agreement is terminated pursuant to
Section 8.1, all obligations of the Purchasers and the Sellers under this
Agreement shall terminate and there shall be no liability of the Purchasers or
the Sellers to any of the other Parties, and the Purchasers or the Sellers shall
bear their own expenses incurred in connection with the negotiation,
preparation, execution and performance of this Agreement; provided that the
foregoing shall not relieve either the Purchasers or the Sellers of Losses
actually incurred by the other Parties as a result of any breach of this
Agreement by such Parties.

 

(b)                                 If this Agreement is terminated as provided
in Section 8.2(a), this Agreement shall become null and void and of no further
force and effect (except for any liability of any party then in breach), except
for the obligations of the Parties contained in this Section 8.2, Section 8.3
and Article IX hereof which shall survive.

 

Section 8.3                                      Purchaser Protections.  If this
Agreement is terminated by the Purchasers pursuant to Section 8.1(b) or by
either the Purchasers or the Sellers pursuant to Section 8.1(j), then the
Sellers shall pay the Reimbursement Amount to the Purchasers by wire transfer of
immediately available funds within two (2) Business Days of such termination. 
Payment of the Reimbursement Amount shall not be deemed to be liquidated damages
for any breach of any of Apex or any Seller.  If this Agreement is terminated by
either the Purchasers or the Sellers

 

44

--------------------------------------------------------------------------------


 

pursuant to Section 8.1(j) and if the Sellers, MSC or AMM, or any of them,
consummates an Alternative Transaction, then the Sellers shall promptly pay the
Break-Up Fee to the Purchasers by wire transfer of immediately available funds
within two (2) Business Days of the consummation of such Alternative
Transaction.  The obligation of the Sellers to pay the Reimbursement Amount
and/or Break-Up Fee shall be joint and several.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1                                      Entire Agreement.  This
Agreement (together with the Schedules and Exhibits annexed hereto) contains,
and is intended as, a complete statement of all of the terms of the agreements
among the Parties with respect to the matters provided for herein and therein,
and supersede and discharge any previous agreements and understandings between
the Parties with respect to those matters.

 

Section 9.2                                      Governing Law; Language.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, WITHOUT REGARD TO ANY CHOICE OR CONFLICTS OF LAW PROVISION OR RULE THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK.

 

Section 9.3                                      Submission to Jurisdiction;
Waiver of Jury Trial; Service of Process.

 

(a)                                  Each Party hereby (i) submits to the
non-exclusive jurisdiction of any New York State or United States federal court
located in the Borough of Manhattan, The City of New York, for the purpose of
any Legal Proceeding arising out of or relating to this Agreement and the other
Transaction Documents, (ii) agrees that all claims in respect of any such Legal
Proceeding may be heard and determined in such courts, and (iii) irrevocably
waives (to the extent permitted by applicable Law) any objection which it now or
hereafter may have to the laying of venue of any such Legal Proceeding brought
in any of the foregoing courts, and any objection on the ground that any such
Legal Proceeding in any such court has been brought in an inconvenient forum;
provided, however, that during the pendency of the Bankruptcy Case, the
Bankruptcy Court shall have and retain exclusive jurisdiction to enforce the
terms of this Agreement and to decide any claims or disputes which may arise or
result from, or be connected with, this Agreement, any breach or default
hereunder, or the Transactions contemplated hereby.

 

(b)                                 Nothing in this Section 9.3 shall limit the
right of each Party to bring any Legal Proceeding against any other Party or its
property in the courts of other jurisdictions.

 

(c)                                  EACH PARTY HERETO HEREBY AGREES TO WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY

 

45

--------------------------------------------------------------------------------


 

IN ANY LEGAL PROCEEDING OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY
OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE.  EACH PARTY AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT IN ANY WAY LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION 9.3(C) AS TO ANY ACTION,
COUNTERCLAIM, OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS.  A COPY OF THIS SECTION 9.3(C) MAY BE FILED
WITH ANY COURT AS WRITTEN EVIDENCE OF THE WAIVER OF THE RIGHT TO TRIAL BY JURY
AND CONSENT TO TRIAL BY COURT.

 

(d)                       Each of Apex, each Seller and each Purchaser, by the
execution and delivery of this Agreement, designates and appoints CT Corporation
System for a period of no less than seven (7) years as the authorized agent of
each such Person upon whom process may be served in any Legal Proceeding against
such Person instituted by any other such Person and based upon or arising out of
this Agreement or any of the Transaction Documents, in any New York State or
United States federal court located in the Borough of Manhattan, in The City of
New York.  Such designations and appointments shall be irrevocable, unless and
until a successor authorized agent in the County and State of New York
reasonably acceptable to the Sellers in connection with any successor appointed
by any of the Purchasers, and to Sumitomo in connection with any successor
appointed by Apex or any of the Sellers, shall have been appointed, such
successor shall have accepted such appointment, and written notice thereof shall
have been given to all Parties.  Each of Apex, each Seller and each Purchaser
further agrees that service of process upon its authorized agent or successor
shall be deemed in every respect personal service of process upon such Person in
any such Legal Proceeding.  Upon the execution and delivery of this Agreement,
Apex, each Seller and each Purchaser has furnished to all Parties evidence of
its appointment of CT Corporation System as such agent and evidence of full
payment to CT Corporation System for its charges in respect thereof.

 

Section 9.4                            Headings.  The article and section
headings of this Agreement are for reference purposes only and are to be given
no effect in the construction or interpretation of this Agreement.

 

Section 9.5                            Notices.  All notices and other
communications hereunder shall be in writing and shall be delivered personally,
telecopied (if receipt of which is confirmed by the Person to whom sent), or
sent by internationally recognized overnight delivery service to the Parties at
the following addresses (or to such other Person or address for a Party as
specified by such Party by like notice) (notice shall be deemed given and
received upon receipt, if delivered personally, by overnight delivery service or
by telecopy, or on the seventh (7th) Business Day

 

46

--------------------------------------------------------------------------------


 

following mailing, if mailed, except that notice of a change of address shall
not be deemed given and received until actually received):

 

(a)

 

If to Apex or any of the Sellers, to them at:

 

 

 

 

 

c/o Apex Silver Mines Corporation

 

 

1700 Lincoln Street, Suite 3050

 

 

Denver, Colorado 80203 U.S.A.

 

 

Attention: President

 

 

Telecopier: +1 (303) 839-5907

 

 

 

 

 

with a copy to:

 

 

 

 

 

Cleary Gottlieb Steen & Hamilton LLP

 

 

One Liberty Plaza

 

 

New York, New York 10006 U.S.A.

 

 

Attention: Richard S. Lincer; Sean A. O’Neal

 

 

Telecopier: +1 (212) 225-3999

 

 

 

(b)

 

If to the Purchasers, to them at:

 

 

 

 

 

Sumitomo Corporation

 

 

8-11, Harumi, 1-chome,

 

 

Chuo-ku, Tokyo, 104-8610 Japan

 

 

Attention: General Manager of San Cristobal Project Department

 

 

Telecopier: +81-3-5166-6423

 

 

 

 

 

with a copy to:

 

 

 

 

 

Morrison & Foerster LLP

 

 

1290 Avenue of the Americas

 

 

New York, New York 10104 U.S.A.

 

 

Attention: Michael C. Graffagna

 

 

Telecopier: +1 (212) 468-7900

 

Section 9.6                            Severability.  If at any time any
covenant or provision contained herein is deemed in a final ruling of a court or
other body of competent jurisdiction to be invalid or unenforceable, such
covenant or provision shall be considered divisible and such covenant or
provision shall be deemed immediately amended and reformed to include only such
portion of such covenant or provision as such court or other body has held to be
valid and enforceable; and the Parties agree that such covenant or provision, as
so amended and reformed, shall be valid and binding as though the invalid or
unenforceable portion had not been included herein.

 

Section 9.7                            Amendment; Waiver.  No provision of this
Agreement may be amended or modified except by an instrument or instruments in
writing signed by the Parties and designated

 

47

--------------------------------------------------------------------------------


 

as an amendment or modification, subject, if the Bankruptcy Case has commenced,
to Bankruptcy Court approval.  No waiver by any Party of any provision of this
Agreement shall be valid unless in writing and signed by the Party making such
waiver and designated as a waiver.  No failure or delay by any Party in
exercising any right, power, or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof or the exercise of any
other right, power, or remedy preclude any further exercise thereof or the
exercise of any other right, power, or remedy.  No waiver of any provision
hereof shall be construed as a waiver of any other provision.

 

Section 9.8                            Assignment and Binding Effect.  Except as
otherwise provided for in Section 4.1(g), no Party may assign any of its rights
or delegate any of its obligations under this Agreement without (a) the prior
written consent of the other Parties, and (b) the complete written assumption by
the assignee of all of the obligations of the assignor under this Agreement. 
All of the terms and provisions of this Agreement shall be binding on, and shall
inure to the benefit of, the respective successors and permitted assigns of the
Parties.  Any purported assignment or delegation not complying with the
foregoing shall be null and void.

 

Section 9.9                            No Benefit to Others.  Except as
expressly set forth herein, the representations, warranties, covenants, and
agreements contained in this Agreement are for the sole benefit of the Parties
and their respective successors and permitted assigns, and they shall not be
construed as conferring and are not intended to confer any rights, remedies,
obligations, or liabilities on any other Person, unless such Person is expressly
stated herein to be entitled to any such right, remedy, obligation, or
liability.

 

Section 9.10                      Counterparts.  This Agreement may not be
executed by the Parties in separate counterparts.

 

Section 9.11                      Rules of Construction.  The Parties agree that
they have been represented by counsel during the negotiation, preparation, and
execution of this Agreement and, therefore, waive the application of any Law or
rule of construction providing that ambiguities in an agreement or other
document shall be construed against the Party drafting such agreement or
document.

 

Section 9.12                      No Partnership.  No provision of this
Agreement creates a partnership or joint venture between or among the Parties or
makes any Party the agent of any other Party for any purpose.  No Party has the
authority or power to bind, to contract in the name of, or to create any
liability for any other Party in any way or for any purpose.

 

Section 9.13                      Stock Purchase Agreement Not a Plan.  This
Agreement does not constitute a plan of reorganization or confirmation thereof
under title 11 of the United States Code.  The Transactions are not effective
unless and until the Bankruptcy Court enters the Confirmation Order and such
order has become a Final Order.

 

48

--------------------------------------------------------------------------------


 

Section 9.14                      Interpretation.

 

(a)                        This Agreement has been negotiated and executed by
the Parties in English.  In the event any translation of this Agreement is
prepared for convenience or any other purpose, the provisions of the English
version shall govern.  Certain Schedules and/or Exhibits to this Agreement are
being executed in both English and Spanish or German.  If any doubt,
misunderstanding or dispute arises in their interpretation, the English version
shall govern.  In case of any enforcement action in the Republic of Bolivia,
however, the official translation attained in accordance with Bolivian laws
shall govern.

 

(b)                       Each definition used in this Agreement includes the
singular and the plural, and reference to the neuter gender includes the
masculine and feminine where appropriate.  The headings to the Articles and
Sections are for convenience of reference and shall not affect the meaning or
interpretation of this Agreement.  Except as otherwise stated, reference to
Sections, Exhibits and Schedules means the Sections, Exhibits and Schedules of
this Agreement.  The words “including” or “includes” or similar terms used
herein shall be deemed to be followed by the words “without limitation,” whether
or not such additional words are actually set forth herein.  Each agreement
referred to herein shall mean such agreement as amended, supplemented or
modified from time to time to the extent permitted by the applicable provisions
thereof and hereof.  The Exhibits and Schedules hereto are hereby incorporated
by reference into, and shall be deemed a part of, this Agreement, provided that
no Exhibit that consists of a form of agreement or instrument shall be deemed to
become effective until executed and delivered by the appropriate parties.

 

Section 9.15                      Specific Performance.  The Parties agree that
irreparable damage would occur in the event any provision of this Agreement were
not performed in accordance with the terms hereof and that the Parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at Law or equity.

 

[Remainder of page intentionally left blank]

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement in eight
(8) originals as of the date first written above.

 

 

 

 

APEX SILVER MINES LIMITED

 

 

 

 

 

 

 

 

By: 

/s/ Robert P. Vogels

 

 

 

 

 

Its:   

Vice President and Controller

 

 

 

 

 

 

 

 

APEX LUXEMBOURG S.À.R.L.

 

 

 

 

 

 

 

 

By: 

/s/ Gerald Malys

 

 

 

 

 

Its:   

Manager

 

 

 

 

 

 

 

 

APEX SILVER MINES SWEDEN AB

 

 

 

 

 

 

 

 

By: 

/s/ Gerald Malys

 

 

 

 

 

Its:   

Director

 

 

 

 

 

 

 

 

APEX SILVER MINES CORPORATION

 

 

 

 

 

 

 

 

By: 

/s/ Robert P. Vogels

 

 

 

 

 

Its:   

Vice President and Controller

 

 

 

 

 

 

 

 

ASC BOLIVIA LDC (SUCURSAL BOLIVIA)

 

 

 

 

 

 

 

 

By: 

Gerald Malys

 

 

 

 

 

Its:

 

 

50

--------------------------------------------------------------------------------


 

 

 

SUMITOMO CORPORATION

 

 

 

 

 

 

 

 

By: 

/s/ Haruo Matsuzaki

 

 

 

 

 

 

Its: 

General Manager, San Cristobal Project
Department

 

 

 

 

 

 

 

 

SC MINERALS AKTIEBOLAG

 

 

 

 

 

 

 

 

By:  

/s/ Haruo Matsuzaki

 

 

 

 

 

 

Its: 

Vice President

 

51

--------------------------------------------------------------------------------


 

Annex I

 

For purposes of this Agreement, the following terms have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, the Person in question.

 

“Agreement” means this Purchase and Sale Agreement (including the Exhibits and
Schedules attached hereto).

 

“Alternative Proposal” means any bona fide proposal not solicited, initiated or
knowingly encouraged in violation of Section 5.5 made by a Third Party to
acquire, directly or indirectly (i) from Apex and/or any Apex Affiliate any of
the MSC Acquired Shares or the AMM Acquired Quota, and/or (ii) from MSC or AMM,
as applicable, any of the issued and outstanding shares or quotas of MSC or AMM,
as applicable, and/or (iii) from Apex, an Apex Affiliate, MSC or AMM any right,
option or other instrument giving such Third Party or Third Parties the right to
acquire such shares or quotas from Apex, any Apex Affiliate or from MSC or AMM,
as the case may be, and/or (iv) from MSC or AMM, any material asset of MSC or
AMM.

 

“Alternative Transaction” means any acquisition by one or more Third Parties,
directly or indirectly, (i) from Apex and/or any Apex Affiliate of twenty
percent (20%) or more of the MSC Acquired Shares or twenty percent (20%) or more
of the AMM Acquired Quota, and/or (ii) from MSC of twenty percent (20%) or more
of the issued and outstanding shares of MSC (computed after issuance) and/or
(iii) from AMM of twenty percent (20%) or more of the issued and outstanding
quotas of AMM (computed after issuance) and/or (iv) of a right, option or other
instrument giving such Third Parties the right to acquire the shares or quotas
specified in clause (i), (ii), (iii) and/or (v) of any material asset of MSC or
AMM.

 

“AMM” has the meaning specified in Recital B.

 

“AMM Acquired Quota” has the meaning specified in Section 1.1(b).

 

“AMM Contracts” has the meaning specified in Section 3.7(c).

 

“AMM Management Agreement” means the Management and Services Agreement dated
September 25, 2006, among AMM, ASF and Service Company.

 

“AMM Quotaholders Agreement” means the shareholders agreement by Apex Sweden,
CMB, and AMM dated September 25, 2006.

 

“Apex” has the meaning specified in the preamble.

 

“Apex Affiliate” means any Entity Controlled by Apex not including MSC and AMM.

 

A-1

--------------------------------------------------------------------------------


 

“Apex Convertible Senior Subordinated Notes” means Apex’s 2.875% and its 4.0%
Convertible Senior Subordinated Notes due 2024.

 

“Apex Disclosure Bundle” means the collection of documents so named, dated the
date hereof, delivered by Apex to Sumitomo.

 

“Apex Disclosure Schedule” means the Schedule so named and attached hereto as
Schedule A.

 

“Apex Indemnified Parties” has the meaning specified in Section 7.2(b).

 

“Apex Luxembourg” has the meaning specified in the preamble.

 

“Apex Reimbursable Expenditures” has the meaning specified in Section 5.8.

 

“Apex Required Consents” has the meaning specified in Section 2.1(d).

 

“Apex Sweden” has the meaning specified in the preamble.

 

“ASC Bolivia” has the meaning specified in the preamble.

 

“ASC Bolivia Assets” means all right, title and interest of ASC Bolivia in, to
and under (i) the Transmission Line Loan Documents, (ii) any Contract (whether
oral or written) with respect to the Transmission Line, including any letter of
intent, acquisition agreement or other similar Contract and (iii) all accounts
receivable of ASC Bolivia existing on the Closing Date.

 

“ASC Contracts” has the meaning specified in Section 3.7(e).

 

“ASF” means Apex Silver Finance Ltd., an exempted company limited by shares
organized under the Laws of the Cayman Islands, British West Indies, with its
registered office at Walker House, Mary Street, George Town, Grand Cayman,
Cayman Islands, British West Indies.

 

“Assumed Liabilities” has the meaning specified in Section 1.1(g).

 

“Audited AMM Balance Sheets” has the meaning specified in Section 3.5(a).

 

“Audited MSC Balance Sheets” has the meaning specified in Section 3.5(a).

 

“Authorizations” means resolutions, approvals, or consents of third parties,
creditors, shareholders, partners, and members, excluding any resolution,
approval, or consent of any Governmental Authority.

 

“Bankruptcy Case” has the meaning specified in Recital I.

 

“Bankruptcy Code” has the meaning specified in Section 4.1(a).

 

A-2

--------------------------------------------------------------------------------


 

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York or such other United States federal court of competent
jurisdiction with respect to the Bankruptcy Case.

 

“Bankruptcy Rules” has the meaning specified in Section 4.1(f).

 

“Bolivia” means the Republic of Bolivia.

 

“Bolivian Corporations Law” means the Bolivian Code of Commerce enacted by
Decree Law No. 14379 of February 25, 1997.

 

“Break-Up Fee” has the meaning specified in Section 4.1(b).

 

“Bs.” means Bolivianos, the lawful currency of Bolivia.

 

“Business Day” means any day other than Saturday, Sunday, and a day on which
banks in New York, New York, U.S.A. or Tokyo, Japan are required or permitted to
close.

 

“Cash Purchase Price” has the meaning specified in Section 1.2.

 

“Causes of Action” means all claims, rights, actions, causes of action,
liabilities, obligations, suits, debts, remedies, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages or judgments, whether known
or unknown and whether asserted or unasserted.

 

“CEDEIM” means Certificado de Devolución de Impuestos as regulated under the
Laws of Bolivia.

 

“CHF” means Swiss francs, the lawful currency of Switzerland.

 

“Closing” has the meaning specified in Section 1.5.

 

“Closing Date” has the meaning specified in Section 1.5.

 

“Common Security Agreement” means that certain Common Security Agreement dated
as of December 1, 2005, among MSC, Apex, Apex Luxembourg, Apex Sweden, AMM, ASF,
Sumitomo, SC Minerals, Comercial Metales Blancos AB, Corporacion Andina de
Fomento, the Administrative Agent, Technical Agent and Collateral Agent
identified therein, and the Senior Lenders and Hedge Banks referred to therein.

 

“Company Agreements” has the meaning specified in Section 1.6(a)(vi).

 

“Confidential Information” means all information and documents received from MSC
or AMM or concerning the Purchased Properties, except such information used or
disclosed (i) as required by applicable securities or other Laws or stock
exchange rules or administrative process, (ii) as necessary to obtain the
necessary Government Approvals for the Project or to obtain financing for the
Project from potential lenders and providers of credit support; (iii) as
necessary

 

A-3

--------------------------------------------------------------------------------


 

to comply with a court or administrative order; (iv) as necessary in connection
with any litigation or arbitration arising out of or related to the Project or
this Agreement; (v) as necessary to respond to an environmental emergency or
other emergency that may materially and adversely affect MSC or AMM or the
Project; (vi) for information (A) that was in the possession of a Party or its
Affiliates prior to receipt thereof from any Representative of Apex, MSC or AMM
(B) that has become known to such Party independently of any disclosure by any
Representative of Apex, MSC or AMM and which has not been wrongfully disclosed
to or obtained by such Party; and (vii) for information that is or becomes
generally available to the public other than as a result of a breach of
Section 5.2.

 

“Confirmation Order” has the meaning specified in Section 1.6(a)(xvii).

 

“Contract” means any note, bond, indenture, debenture, security agreement, trust
agreement, mortgage, lease, contract, license, franchise, permit, guaranty,
joint venture agreement, or other agreement, instrument, commitment, or
obligation, whether oral or written.

 

“Control” means the ability to direct or cause the direction (whether through
the ownership of voting securities, by contract, or otherwise) of the management
and policies of a Person or to control (whether affirmatively or negatively and
whether through the ownership of voting securities, by contract, or otherwise)
the decision of such Person to engage in the particular conduct at issue.  A
Person shall be rebuttably presumed to control an Entity if such Person owns,
directly or indirectly through one or more intermediaries, (a) sufficient shares
of stock or other equity interests of such Entity to allow such Person, under
ordinary circumstances, to elect or direct the election of a majority of the
members of the board of directors or other governing body of such Entity or
(b) shares of stock or other equity interests of such Entity representing, in
the aggregate, more than fifty percent (50%) of the aggregate outstanding
economic interests in such Entity.  The term “Controlled” has a meaning
correlative to that of Control.

 

“Current Operating Plan” means that certain San Cristóbal Program and Budget,
dated November 1, 2008.

 

“Deferred Management Fee Obligations” means any liability or obligations of any
nature due and owing by MSC as of the Closing Date under the 2006 MSC Management
Agreement, which liability or obligation is outstanding by reason of a payment
restriction or similar provision of the Financing Documents.

 

“Designated Superior Proposal” has the meaning specified in Section 5.5(c)(ii).

 

“Disclosure Statement” has the meaning specified in Section 4.1(a).

 

“Employee Benefit Plan” means any “employee benefit plans” (within the meaning
of Section 3(1) of ERISA), and any other material employee benefit plan,
program, or arrangement for any current or former employee, director, consultant
or independent contractor, or any dependent, survivor or beneficiary (in each
case, whether or not resident in the United States),

 

A-4

--------------------------------------------------------------------------------


 

with respect to any of the foregoing, which is maintained, administered or
contributed to (directly or indirectly) of MSC, AMM or any ERISA Affiliate of
MSC or AMM.

 

“Entity” means any sociedad anónima, sociedad de responsabilidad limitada,
Aktiengesellshchaft, Gesellschaft mit beschränkter Haftung, privat aktiebolag,
société à responsabilité limitée, corporation, exempted company limited by
shares, general or limited partnership, limited liability company, joint
venture, trust, association, unincorporated entity of any kind, or Governmental
Authority.

 

“Environmental Guidelines” means the following guidelines as in effect on the
date hereof applicable to the Project (referred to in the Equator Principles
framework): (a) World Bank Environmental, Health and Safety Guidelines
(i) Mining and Milling - Open Pit dated August 11, 1995, (ii) Pollution
Abatement and Prevention Handbook 1998:  General Environmental Guidelines,
(iii) Operational Policy 4.01 (Environmental Assessment), (iv) Operation Policy
4.04 (Natural Habitats), (v) Operational Policy 4.11 (Cultural Property),
(vi) Pollution Abatement and Prevention Handbook 1998: Part III Project
Guidelines, Monitoring and Base Metal and Iron Ore Mining, and (vii) the
Reclamation and Closure Plan Section in the Knight-Piesold Environmental
Assessment of the Project (Closure Plan) and (b) IFC Safeguard Policies dated
September 1998.

 

“Environmental Laws” means any and all Bolivian Laws relating to the regulation
or protection of the environment or human health or to emissions, discharges,
releases or threatened releases of pollutants, contaminants, chemicals or toxic
or hazardous substances or wastes into the indoor or outdoor environment,
including ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or toxic or hazardous substances or wastes.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” means any Entity that would be considered a single employer
with MSC pursuant to Section 414(b), (c), (m) or (o) of the U.S. Internal
Revenue Code of 1986, as amended, and the regulations promulgated under those
sections or pursuant to Section 4001(b) of ERISA and the regulations promulgated
thereunder.

 

“Excluded Liabilities” has the meaning specified in Section 1.1(h).

 

“Existing Debt” means Indebtedness and other liabilities outstanding at any time
under the Financing Documents.

 

“Fee Approval Motion” has the meaning specified in Section 4.1(b).

 

“Filing” means any written registration, declaration, application, or filing.

 

A-5

--------------------------------------------------------------------------------


 

“Final Order” means (i) an order or judgment of the Bankruptcy Court as to which
the time to appeal, petition for certiorari, or move for reargument or rehearing
has expired and as to which no appeal, petition for certiorari, or other
proceedings for reargument or rehearing shall then be pending, or (ii) in the
event that an appeal, writ of certiorari, reargument, or rehearing thereof has
been sought, such order of the Bankruptcy Court shall have been affirmed by the
highest court to which such order was appealed, or certiorari has been denied,
or from which reargument or rehearing was sought, and the time to take any
further appeal, petition for certiorari or move for reargument or rehearing
shall have expired; provided, that no order shall fail to be a Final Order
solely because of the possibility that a motion pursuant to Rule 60 of the
Federal Rules of Civil Procedure or Bankruptcy Rule 9024 may be filed with
respect to such order.

 

“Financial Statements” has the meaning specified in Section 3.5(a).

 

“Financing Documents” has the meaning specified in the Common Security
Agreement.

 

“GAAP” means the generally accepted accounting principles, consistently applied,
as in effect from time to time in the United States.

 

“Governing Documents” means the estatutos sociales, escritura de constitución
social, articles or certificate of incorporation or formation or association,
general or limited partnership agreement, limited liability company or operating
agreement, bylaws, or other incorporation or governing documents of any Entity.

 

“Government Approvals” means any authorization, consent, approval, License,
lease, ruling, permit, tariff, rate, certification, exemption, Filing, variance,
claim, Judgment, decree, sanction, or publication of, by or with, any notice to,
any declaration of or with, or any registration by or with, or any other action
or deemed action by or on behalf of, any Governmental Authority.

 

“Governmental Authority” means any domestic or foreign national, regional, or
local, court, governmental department, commission, authority, central bank,
board, bureau, agency, official, or other instrumentality exercising executive,
legislative, judicial, taxing, regulatory, or administrative powers or functions
of or pertaining to government.

 

“Indebtedness” means, without duplication, (a) all obligations created, issued,
or incurred for borrowed money (whether by loan, the issuance and sale of debt
securities, or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
form such other Person); (b) all obligations to pay the deferred purchase price
or acquisition price of property or services (other than accrued expenses and
trade accounts payable incurred in the ordinary course of business that are not
more than 90 days past due); (c) all obligations to pay money evidenced by a
note, bond, debenture, or similar instrument; (d) the principal amount of all
obligations under or in respect of leases capitalized in accordance with
generally accepted accounting principles as used in the U.S.; (e) all
reimbursement obligations in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions; (f) all payment
obligations under any hedge instrument

 

A-6

--------------------------------------------------------------------------------


 

to the extent constituting a liability under generally accepted accounting
principles as used in the U.S.; and (g) all obligations of another Person of the
type listed in clauses (a) through (f) of this definition, payment of which is
guaranteed by or secured by Liens on the property of such Person (with respect
to Liens, to the extent of the value of property pledged pursuant to such Liens
if less than the amount of such obligations).

 

“Indemnification Cap” has the meaning specified in Section 7.4.

 

“Indemnified Party” means either a Sumitomo Indemnified Party or an Apex
Indemnified Party, as the context requires.

 

“Indemnifying Party” means any party required to provide indemnification
pursuant to Article VII hereof.

 

“Indemnity Basket” has the meaning specified in Section 7.4.

 

“Insolvency Proceeding” means any bankruptcy, insolvency, liquidation, company
reorganization, restructuring, controlled management (gestion contrôlée),
suspension of payments (sursis de paiement), scheme of arrangement (concordat),
appointment of provisional liquidator, receiver or administrative receiver,
notification, resolution, or petition for winding up or similar proceeding,
under any applicable Law, in any jurisdiction and whether voluntary or
involuntary.

 

“Intellectual Property Rights” means all permits, licenses, trademarks, patents
or agreements with respect to the usage of technology or other intellectual
property (other than those constituting Governmental Approvals and off-the-shelf
commercially available software).

 

“Judgment” means any judgment, writ, order, decree, injunction, award,
restraining order, or ruling of or by any court, judge, justice, arbitrator, or
magistrate, including any bankruptcy court or judge, and any writ, order,
decree, or ruling of or by any Governmental Authority.

 

“Knowledge” or “knowledge” means, with respect to Apex or any of the other
Sellers, the actual knowledge (assuming the reasonable discharge of such
Person’s professional responsibility) of Jeffrey G. Clevenger, Gerald J. Malys,
Deborah J. Friedman, Robert P. Vogels, Terry L. Owen or Michael Bunch.

 

“Law” or “Laws” means any national, regional, or local, or any foreign, statute,
law, code, ordinance, rule, regulation, resolution, Judgment, regulatory
agreement with a Governmental Authority, or general principle of common or civil
law or equity.

 

“L/C Collateral Payment” has the meaning specified in Section 5.6.

 

“Legal Proceeding” means any private or governmental action, suit, complaint,
claim, demand, arbitration, legal, or judicial or administrative proceeding or
investigation, whether civil, criminal, or of any other nature.

 

A-7

--------------------------------------------------------------------------------


 

“Licenses” means all franchises, concessions, licenses, permits, authorizations,
certificates, variances, exemptions, consents, leases, rights of way, easements,
instruments, orders, and approvals issued by any Governmental Authority.

 

“Lien” means any (a) security agreement, conditional sale agreement, or other
title retention agreement; (b) lease, consignment, or bailment given for
security purposes; and (c) lien, charge, restrictive agreement, prohibition
against transfer, mortgage, pledge, legal privilege, option, encumbrance,
adverse interest, security interest, claim, attachment, exception to or defect
in title, or other ownership interest (including reservations, rights of entry,
possibilities of reverter, encroachments, easements, rights of way, restrictive
covenants, leases, and Licenses granted to other Persons) of any kind, but
excluding any of the foregoing created or imposed by or pursuant to this
Agreement or any other Transaction Document.

 

“Losses” means losses, liabilities, damages, dues, deficiencies, assessments,
Liens, fines, interest, penalties, including with respect to Taxes, costs,
expenses, and obligations, including amounts reasonably paid in settlement,
prosecuting, defending, or otherwise, and reasonable legal, accounting, experts,
and other fees, costs, and expenses, in connection with claims, actions, suits,
proceedings, hearings, investigations, charges, complaints, demands,
injunctions, and Judgments.

 

“Management Fee Obligations” means any and all liability or obligations of any
nature due and owing by AMM, ASF or MSC as of the Closing Date under the AMM
Management Agreement or under the 2006 MSC Management Agreement, other than
Deferred Management Fee Obligations.

 

“Management Services Agreement” means an agreement among MSC, AMM and Service
Company in the form of Exhibit G hereto.

 

“Matching Period” has the meaning specified in Section 5.5(c)(iv).

 

“Material Adverse Effect” means with respect to any Person, any event, change or
effect that, when taken individually or together with all other adverse events,
changes and effects, is or is reasonably likely (a) to be materially adverse to
the condition (financial or otherwise), properties, assets (including Purchased
Properties), liabilities (including Assumed Liabilities), business, operations,
results of operations or prospects of such Person; and (b) to prevent or
materially delay consummation of the Transactions or otherwise to prevent such
Person or its Affiliates from performing its obligations under this Agreement or
any Transaction Document.

 

“Mining Concessions” means, collectively, the mining concessions listed in
Section 3.3 of the Apex Disclosure Schedule.

 

“MSC” has the meaning specified in Recital A.

 

“MSC Acquired Shares” has the meaning specified in Section 1.1(a).

 

A-8

--------------------------------------------------------------------------------


 

“MSC Shareholders Agreement” means the shareholders agreement among Apex
Luxembourg, Apex Sweden, Old Metals, SC Minerals, and MSC dated September 25,
2006.

 

“Notice of Designated Superior Proposal” has the meaning specified in
Section 5.5(c)(iii).

 

“Other MSC Obligations to Apex” means any and all rights related to any and all
liabilities or obligations of any nature due and owing by MSC or AMM to Apex or
any Apex Affiliate as of the Closing Date other than the Apex Reimbursable
Expenditures and any liabilities and obligations expressly provided for in this
Agreement.

 

“Other Property Rights” means, collectively, easements, leases, mining and civil
usufructs, rights of way, surface rights, real estate other than mining
concessions, and other property rights.

 

“Party” or “Parties” has the meaning specified in the preamble.

 

“Performance Security” has the meaning specified in Section 3.16.

 

“Permitted Liens” means, with respect to any Person, the following: (a) Liens
for Taxes, assessments, or other governmental charges or levies not yet due and
payable or that are being contested in good faith through appropriate
proceedings diligently conducted and for which adequate reserves (as determined
on the basis of generally accepted accounting principles as used in the U.S.)
have been established; (b) Liens of carriers, warehousemen, mechanics,
materialmen, and landlords incurred in the ordinary course of business for sums
not yet due or that are being contested in good faith through appropriate
proceedings diligently conducted and for which adequate reserves (as determined
on the basis of generally accepted accounting principles as used in the U.S.)
have been established; (c) Liens incurred in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance, or other forms
of governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, legal privileges, leases, bank guarantees, letters of
credit, and Contracts (other than for borrowed money) entered into in the
ordinary course of business or to secure obligations on surety or appeal bonds;
(d) purchase money security interests or Liens on property acquired or held by
the applicable Person in the ordinary course of business to secure the purchase
price of such property or to secure indebtedness incurred solely for the purpose
of financing the acquisition of such property; (e) easements, restrictions, and
other minor defects of title that are not, in the aggregate, material or which
do not, individually or in the aggregate, materially and adversely affect the
value of the property affected thereby or the use thereof for its intended
purpose; and (f) Liens incurred under the Financing Documents.

 

“Person” means any natural person or Entity.

 

“Petition” has the meaning specified in Section 4.1(a).

 

“Petition Date” means the date of the filing of the Petition with the Bankruptcy
Court.

 

A-9

--------------------------------------------------------------------------------


 

“Plan” has the meaning specified in Recital J.

 

“Plan Support Agreement” has the meaning specified in Section 4.2.

 

“Post-Signing Returns” has the meaning specified in Section 5.1.

 

“Preemptive Rights” means (a) the preferred rights that the shareholders of a
sociedad anónima have, pursuant to Article 255 of the Bolivian Corporations Law,
entitling them to purchase newly issued shares of such sociedad anónima in
accordance with their pro rata shareholding; (b) the preferred rights that the
quotaholders of a Gesellschaft mit beschränkter Haftung have, pursuant to
Article 787 of the Swiss Code of Obligations, entitling them to acquire a
proportional increase of their quotas; and (c) the preferred rights that the
shareholders of a Swedish privat aktiebolag have entitling them to purchase
newly issued shares of such privat aktiebolag in accordance with their pro rata
shareholding.

 

“Project” means the operation by MSC of the San Cristóbal open pit silver, zinc,
and lead mine and processing facilities located in the Potosi Department,
Bolivia, the processing of silver, zinc, and lead ores to recover silver bearing
zinc, and lead concentrates, and related infrastructure (including rail
transportation, power transmission, and port facilities), and the marketing and
sale of the products thereof and other activities reasonably ancillary thereto.

 

“Purchased Assets” means the Shareholder Loans, the Deferred Management Fee
Obligations, the Other MSC Obligations to Apex and the ASC Bolivia Assets.

 

“Purchased Equity” means the MSC Acquired Shares and the AMM Acquired Quota.

 

“Purchase Price” means, collectively, the consideration specified in Section 1.2
and the Assumption of the Assumed Liabilities.

 

“Purchased Properties” means the Purchased Equity and the Purchased Assets.

 

“Purchasers” have the meanings specified in the preamble.

 

“Reimbursement Amount” has the meaning specified in Section 4.1(b).

 

“Reorganized Apex” means a new subsidiary of Apex to be formed as a holding
company pursuant to the Plan.

 

“Reorganized Apex Parent Guaranty” means an agreement of Reorganized Apex
substantially in the form of Exhibit F hereto.

 

“Representative” means the directors, officers, employees, agents (including the
financial and legal advisors) and other representatives of a Person.

 

“Required Lenders” has the meaning specified in Section 4.1(a).

 

“Required Noteholders” has the meaning specified in Section 4.1(a).

 

A-10

--------------------------------------------------------------------------------


 

“Restriction” means, with respect to any share capital, partnership interest,
membership right or membership interest in a limited liability company, or other
equity interest or security, any voting or other trust or agreement, option,
warrant, preemptive right (other than Preemptive Rights), right of first offer,
right of first refusal, escrow arrangement, proxy, buy-sell agreement, power of
attorney, or other Contract (but excluding this Agreement and the other
documents relating to the Transactions), or any License that, conditionally or
unconditionally, (a) grants to any Person the right to purchase or otherwise
acquire, or obligates any Person to sell or otherwise dispose of or issue, or
otherwise gives or, whether upon the occurrence of any event or with notice or
lapse of time or both or otherwise, may give any Person the right to acquire
(i) any such share capital, partnership interest, membership right or membership
interest in a limited liability company, or other equity interest or security;
(ii) any proceeds of, or any distributions paid or that are or may become
payable with respect to, any such share capital, partnership interest,
membership right or membership interest in a limited liability company, or other
equity interest or security; or (iii) any interest in such share capital,
partnership interest, membership right or membership interest in a limited
liability company, or other equity interest or security or any such proceeds or
distributions; (b) restricts or, whether upon the occurrence of any event or
with notice or lapse of time or both or otherwise, is reasonably likely to
restrict the transfer or voting of, or the exercise of any rights or the
enjoyment of any benefits arising by reason of ownership of, any such share
capital, partnership interest, membership right or membership interest in a
limited liability company, or other equity interest or security or any such
proceeds or distributions; or (c) creates or, whether upon the occurrence of any
event or with notice or lapse of time or both or otherwise, is reasonably likely
to create a Lien or purported Lien affecting such share capital, partnership
interest, membership right or membership interest in a limited liability
company, or other equity interest or security, proceeds or distributions.

 

“Scheduled Contracts” has the meaning specified in Section 3.7(a).

 

“SC Minerals” has the meaning specified in the preamble.

 

“SC Designated Purchaser” has the meaning set forth in the preamble.

 

“Seller” and “Sellers” have the meanings specified in the preamble.

 

“Service Company” has the meaning set forth in the preamble.

 

“Shareholder Loans” has the meaning specified in Recital C.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured;
(c) such Person is able to realize upon its property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business; (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability

 

A-11

--------------------------------------------------------------------------------


 

to pay as such debts and liabilities mature; (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital; and (f) such Person is not insolvent within the meaning of
applicable Laws.

 

“Special Representations and Warranties” has the meaning specified in
Section 7.1.

 

“Specified Action” has the meaning specified in Section 5.5(c).

 

“Subsidiary” means, with respect to any Person:

 

(a)                        a corporation a majority in voting power of whose
share capital with voting power, under ordinary circumstances, to elect
directors is, at the date of determination thereof, directly or indirectly,
owned by such Person, by a Subsidiary of such Person, or by such Person and one
or more Subsidiaries of such Person, without regard to whether the voting of
such share capital is subject to a voting agreement or similar Restriction,

 

(b)                       a partnership or limited liability company in which
such Person or a Subsidiary of such Person is, at the date of determination
thereof, (i) in the case of a partnership, a general partner of such partnership
with the power affirmatively to direct the policies and management of such
partnership or (ii) in the case of a limited liability company, the managing
member or, in the absence of a managing member, a member with the power
affirmatively to direct the policies and management of such limited liability
company, or

 

(c)                        any Entity (other than a corporation, partnership, or
limited liability company) in which such Person, a Subsidiary of such Person, or
such Person and one or more Subsidiaries of such Person, directly or indirectly,
at the date of determination thereof, has (i) the power to elect or direct the
election of a majority of the members of the governing body of such Person
(whether or not such power is subject to a voting agreement or similar
Restriction) or (ii) in the absence of such a governing body, at least a
majority ownership interest.

 

“Sumitomo” has the meaning specified in the preamble.

 

“Sumitomo Affiliate” means any Entity Controlled by Sumitomo.

 

“Sumitomo Disclosure Schedule” means the Schedule so named and attached hereto
as Schedule B.

 

“Sumitomo Indemnified Parties” has the meaning specified in Section 7.2.

 

“Sumitomo Required Consents” has the meaning specified in Section 2.2(d).

 

“Superior Proposal” has the meaning specified in Section 5.5(b).

 

A-12

--------------------------------------------------------------------------------


 

“Support Motion” has the meaning specified in Section 4.1(c).

 

“Tax Authority” means any Governmental Authority of any kind with the power to
impose any Tax.

 

“Tax” or “Taxes” means all taxes, however denominated, foreign or domestic,
including any monetary adjustments, interest, penalties or other additions to
tax that may become payable in respect thereof, imposed by any Tax Authority,
which taxes include all income or profits taxes, payroll and employee
withholding taxes, unemployment insurance, social security taxes, income
withholding taxes, capital gains taxes, sales and use taxes, value added taxes,
ad valorem taxes, excise taxes, franchise taxes, gross receipts taxes, business
or municipal license (patente municipal) taxes, occupation taxes, real and
personal property taxes, stamp taxes, environmental taxes, severance taxes,
production taxes, transfer taxes, workers’ compensation, governmental charges,
and other obligations of the same or of a similar nature to any of the
foregoing.

 

“Tax Returns” means all returns, declarations, reports, forms, claims for
refund, estimates, information returns, and statements and other documentation,
including amendments, required to be maintained or filed with or supplied to any
Tax Authority in connection with any Taxes.

 

“Term Sheet” means that certain term sheet dated November 13, 2008, relating to
the Transactions, between Apex and Sumitomo.

 

“Term Sheet Date” means November 13, 2008, which is the date of the Term Sheet.

 

“Third Party” means any Person other than Apex, an Apex Affiliate, Sumitomo, a
Sumitomo Affiliate, MSC or AMM.

 

“Third Party Concentrate Sales Agreements” has the meaning specified in the
Common Security Agreement.

 

“Transaction Documents” means this Agreement, the Management Services Agreement,
the Apex Required Consents, the Reorganized Apex Parent Guaranty, the Plan
Support Agreement, the Plan, the Disclosure Statement, that certain Secured,
Super-Priority Debtor-in-Possession Credit Agreement, by and between Apex and
Sumitomo or a Sumitomo Affiliate, to be entered into in connection with the
Bankruptcy Case, the Bill of Sale, the Assignment and Assumption Agreement, the
AMM Assignment Agreement and any and all other documents, instruments, and
agreements being or to be executed and delivered in connection with the
transactions contemplated hereby (including in connection with the satisfaction
of each Party’s conditions hereunder) or thereby.

 

“Transactions” means the transactions specified in Section 1.1.

 

“Transmission Line” means the electric transmission line currently owned by San
Cristóbal Transportadora de Electricidad S.A. and extending from the substation
at Punutuma,

 

A-13

--------------------------------------------------------------------------------


 

located in the Quijarro Province, Potosí Department, Bolivia, to the substation
at San Cristóbal silver, zinc, and lead mine located in Potosí Department,
Bolivia.

 

“Transmission Line Loan Documents” means (a) that certain Power Line
Construction and Transmission Agreement, dated as of January 14, 2005 (as
amended by the First Amendment to Power Line Construction and Transmission
Agreement, dated as of March 14, 2005, and as further amended by the Second
Amendment to Power Line Construction and Transmission Agreement, dated as of
August 29, 2005), among MSC, Ingelec S.A., Ingelec Transportadora de
Electricidad S.A., Ingelec Electricity Transportation Investments, Corp., and
San Cristóbal Transportadora de Electricidad, S.A.; (b) that certain Loan
Agreement, dated as of April 15, 2005, between ASC Bolivia and San Cristóbal
Transportadora de Electricidad, S.A.; (c) that certain Promissory Note, dated as
of April 15, 2005, made by San Cristóbal Transportadora de Electricidad, S.A. in
favor of ASC Bolivia; (d) that certain Escrow Agreement and Account Pledge and
Security Agreement, dated as of April 15, 2005, among San Cristóbal
Transportadora de Electricidad, S.A., ASC Bolivia, and Atlantic Security Bank,
Cayman Islands; (e) that certain Pledge Agreement, dated as of April 15, 2005,
made by Ingelec Electricity Transportation Investments, Corp., Raúl Quiroga, and
Rene Fernández in favor of ASC Bolivia; (f) that certain Pledge Agreement, dated
as of April 15, 2005, made by Ingelec Transportadora de Electricidad S.A. in
favor of ASC Bolivia; (g) that certain Guaranty, dated as of April 15, 2005,
made by Ingelec S.A., Ingelec Transportadora de Electricidad S.A., and Ingelec
Electricity Transportation Investments, Corp. in favor of ASC Bolivia; and (h) a
moveables pledge agreement to be entered into pursuant to the agreement referred
to in clause (b) of this definition.

 

“2006 MSC Management Agreement” means the Amended and Restated Management and
Service Agreement dated September 25, 2006, between MSC and Service Company.

 

“2006 PSA” means that certain Purchase and Sale Agreement dated as of
September 25, 2006, among Apex, Apex Luxembourg, Apex Sweden and Sumitomo.

 

“U.S.” or “U.S.A.” means the United States of America.

 

“US$” means United States Dollars.

 

“Working Capital Loan Agreement” means that certain Loan Agreement, dated as of
August 11, 2008, by and between Apex and SC Minerals, as amended by that certain
First Amendment to Loan Agreement dated October 1, 2008, that certain Second
Amendment to Loan Agreement dated October 31, 2008, that certain Third Amendment
to Loan Agreement dated November 27, 2008, that certain Fourth Amendment to Loan
Agreement dated December 17, 2008, and as further amended, modified,
supplemented or amended and restated from time to time.

 

A-14

--------------------------------------------------------------------------------